--------------------------------------------------------------------------------


Exhibit 10.1














AMENDED AND RESTATED LOAN AGREEMENT




between




KEY TECHNOLOGY, INC.


as Borrower


and


BANNER BANK


as Lender












__________________________________________________________________


June 6, 2005
___________________________________________________________________
 







--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 
 
ARTICLE 1 DEFINITIONS
Section 1.1 Certain Defined Terms
Section 1.2 General Principles Applicable to Definitions
Section 1.3 Accounting Terms
Section 1.4 UCC Terms
 
ARTICLE 2 THE LOANS
Section 2.1 The Loans.
(a) Revolving Credit Line
(b) Term Loan
Section 2.2 Manner of Borrowing
Section 2.3 Repayment of Principal.
(a) Revolving Credit Line
(b) Term Loan
Section 2.4 Interest on Loans.
(a) General Provisions
(b) Selection of Alternative Rates.
(c) Applicable Days for Computation of Interest
(d) Unavailable LIBOR Rate
(e) Increased Costs
(f) Increased Capital Requirements
(g) Illegality
Section 2.5 Notes; Recordation of Loans.
(a) Notes
(b) Recordation of Loans
Section 2.6 Manner of Payments.
(a) Form and Place of Payment
(b) Authorization to Charge Borrower’s Account
(c) Non-Business Days
Section 2.7 Prepayments
Section 2.8 Application of Payments.
(a) Payments Before Default
(b) Payments After Default
Section 2.9 Unused Commitment Fees
 
ARTICLE 3 CONDITIONS TO LENDING
Section 3.1 Conditions to Initial Loan
(a) Loan Documents
(b) Borrower Authority
(c) Certificate
(d) Loan Fees
(e) Evidence of Security
(f) Evidence of Insurance
 
i
SEA 1634275v7 58243-2 

--------------------------------------------------------------------------------


(g) Consents
Section 3.2 Conditions to All Loans
(a) Prior Conditions
(b) Notice of Borrowing
(c) No Default
(d) Other Information
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
Section 4.1 Existence and Power
Section 4.2 Authorization
Section 4.3 Government Approvals, Etc.
Section 4.4 Binding Obligations, Etc.
Section 4.5 Litigation
Section 4.6 Financial Condition
Section 4.7 Title and Liens
Section 4.8 Intellectual Property
Section 4.9 Environmental Laws, Etc.
Section 4.10 Taxes
Section 4.11 Other Agreements
Section 4.12 Labor Matters
Section 4.13 Federal Reserve Regulations
Section 4.14 ERISA.
Section 4.15 Subsidiaries
Section 4.16 Not Investment Company, Etc.
Section 4.17 Representations as a Whole
 
ARTICLE 5 AFFIRMATIVE COVENANTS
Section 5.1 Use of Proceeds
Section 5.2 Payment
Section 5.3 Preservation of Corporate Existence, Etc.
Section 5.4 Visitation Rights
Section 5.5 Keeping of Books and Records
Section 5.6 Maintenance of Property, Etc.
Section 5.7 Compliance With Laws, Etc.
Section 5.8 Other Obligations
Section 5.9 Insurance
Section 5.10 Borrower Financial Information
(a) Annual Audited Financial Statements
(b) Monthly Unaudited Financial Statements
(c) Monthly Compliance Certificates
(d) Reports to Stockholders
(e) Other
Section 5.11 Notification
Section 5.12 Payment of Expenses
Section 5.13 Additional Payments; Additional Acts
Section 5.14 Financial Covenants.
(a) Debt to Tangible Net Worth Ratio
 
 ii
SEA 1634275v7 58243-2 

--------------------------------------------------------------------------------


 
(b) Fixed Charge Coverage Ratio
(c) Minimum Net Income
 
ARTICLE 6 NEGATIVE COVENANTS
Section 6.1 Dividends
Section 6.2 Liquidation, Merger, Sale of Assets
Section 6.3 Indebtedness
Section 6.4 Guaranties, Etc.
Section 6.5 Liens
Section 6.6 Investments
Section 6.7 Operations
Section 6.8 ERISA Compliance
Section 6.9 Accounting Change
 
ARTICLE 7 EVENTS OF DEFAULT
Section 7.1 Events of Default
(a) Payment Default
(b) Breach of Warranty
(c) Breach of Certain Covenants
(d) Breach of Other Covenants
(e) Extraordinary Situation
(f) Cross-default
(g) Involuntary Bankruptcy, Etc.
(h) Voluntary Bankruptcy, Etc.
(i) Judgment
(j) ERISA
(k) Change in Ownership or Control
(l) Condemnation
(m) Governmental Approvals
(n) Other Government Action
(o) Failure of Security
(p) Invalidity of Loan Documents
Section 7.2 Consequences of Default.
(a) General
(b) Cash Collateral
 
ARTICLE 8 MISCELLANEOUS
Section 8.1 No Waiver; Remedies Cumulative
Section 8.2 Governing Law
Section 8.3 Consent to Jurisdiction
Section 8.4 Waiver of Jury Trial
Section 8.5 Notices
Section 8.6 Borrower’s Indemnity
Section 8.7 Assignment
Section 8.8 Set-Off
Section 8.9 Severability
Section 8.10 Survival
 
iii
SEA 1634275v7 58243-2 

--------------------------------------------------------------------------------


 
Section 8.11 Executed in Counterparts
Section 8.12 Conditions Not Fulfilled
Section 8.13 Entire Agreement; Amendment, Etc.
Section 8.14 Construction
Section 8.15 References to Loan Agreement
Section 8.16 USA Patriot Act Notice
Section 8.17 Oral Agreements Not Enforceable.


 
SCHEDULES
 
Schedule 1 - Litigation
Schedule 2 - Liens
Schedule 3 - Intellectual Property Matters
Schedule 4 - Environmental Matters
Schedule 5 - Subsidiaries
Schedule 6 - Indebtedness
 
EXHIBITS
 
Exhibit A-1 - Revolving Note
Exhibit A-2 - Term Note
Exhibit B - Security Agreement
 



iv
SEA 1634275v7 58243-2 


--------------------------------------------------------------------------------




AMENDED AND RESTATED LOAN AGREEMENT
 
THIS AMENDED AND RESTATED LOAN AGREEMENT (the “Agreement”) is made as of the 6th
day of June, 2005, by and between KEY TECHNOLOGY, INC., an Oregon corporation
(the “Borrower”), and BANNER BANK, a Washington banking corporation (the
“Lender”).
 
RECITALS
 
A. Borrower and Lender are parties to that certain Loan Agreement dated as of
August 9, 2002, as amended by that certain Amendment to Loan Documents dated as
of December 11, 2002, by that certain Letter Agreement dated March 24, 2003, by
that certain Change In Terms Agreement dated May 1, 2003, by that certain
Amendment to Loan Documents dated July 31, 2003, by that certain Letter
Agreement dated July 26, 2004, by that certain Letter Agreement dated
December 7, 2004, and by that certain Second Amendment to Loan Agreement dated
March ___31___, 2005 (as amended, restated, supplemented or otherwise modified,
the “Existing Agreement”), pursuant to which Lender agreed to make and has made
revolving and term loans to Borrower.
 
B. The revolving credit facility under the Existing Loan Agreement expired on
April 10, 2005, and Borrower has requested Lender to extend the expiration date
of such revolving credit facility until April 10, 2006, and to make certain
other modifications to, and otherwise amend and restate the Existing Agreement
in its entirety, which Lender has agreed to do so on the terms and conditions
set forth in this Agreement.
 
NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Agreement in its entirety as follows:
 
ARTICLE 1
 
DEFINITIONS
 
Section 1.1  Certain Defined Terms.  As used in this Agreement, the following
terms have the following meanings:
 
“Affiliate” means any Person who, directly or indirectly, controls or is
controlled by or is under common control with such Person.
 
“Agreement” means this Loan Agreement as it may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time.
 
“Borrower” means Key Technology, Inc., an Oregon corporation, and any Successor.
 
“Business Day” means any day other than Saturday, Sunday or other day on which
banks are authorized or obligated to close in Walla Walla, Washington, except
that in the context of the selection of a Loan accruing interest at the
Revolving LIBOR Rate or the calculation of the
 
1

--------------------------------------------------------------------------------


 
 Revolving LIBOR Rate for any Interest Period, in which event “Business Day”
means any day, other than Saturday, Sunday or other day on which banks are
authorized or obligated to close in Walla Walla, Washington, and on which
dealings are carried on in the London interbank market.
 
“BV Credit Facility” means the credit facility made available by ABN AMRO Bank
N.V. to Key Technology BV, a wholly-owned Subsidiary of Borrower, comprised of a
revolving line of credit and a term loan, secured in each case by the assets and
properties of Key Technology BV.
 
“Capital Leases” means for any Person, all obligations of such Person under
leases which shall have been, or in accordance with GAAP, should be recorded as
capital leases.
 
“Cash Equivalents” means for any Person, (i) marketable direct obligations
issued or unconditionally guaranteed by the United States government or issued
by any agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one year from the date of acquisition
thereof; (ii) commercial paper maturing no more than one year from the date
issued and, at the time of acquisition, having a rate of at least A-1 from
Standard & Poor’s Rating Services or at least P-1 from Moody’s Investors
Service, Inc.; (iii) certificates of deposit or bankers’ acceptances maturing
within one year from the date of issuance thereof issued by, or overnight
reverse repurchase agreements from any commercial bank organized under the laws
of the United States or any state thereof or the District of Columbia having
combined capital and surplus of not less than One Hundred Million Dollars
($100,000,000); (iv) time deposits maturing no more than thirty (30) days from
the date of creation thereof and demand deposits with commercial banks having
membership in the Federal Deposit Insurance Corporation in amounts not exceeding
the lesser of One Hundred Thousand Dollars ($100,000) or the maximum amount of
insurance applicable to the aggregate amount of such Person’s deposits at such
institution; and (v) deposits or investments in mutual or similar funds offered
or sponsored by brokerage or other companies having membership in the Securities
Investor Protector Corporation investing only in obligations described in
clauses (i) through (iv) above.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means the property in which the Security Documents create or
purport to create a security interest or other lien in favor of Lender.
 
“Commitment” means Lender’s obligation to make Revolving Loans.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.
 
“Credit Utilization” means, as of any date of determination, the sum of (i) the
aggregate principal amount of all outstanding Revolving Loans; plus (ii) the
Letter of Credit Usage.
 
“Current Balance Sheet” has the meaning given in Section 4.6.
 
“Default” means any event which but for the passage of time, the giving of
notice, or both would be an Event of Default.
 
2

--------------------------------------------------------------------------------


 
“EBITDA” means, for any period, for any Person, an amount equal to the net
income of such Person for such period plus the sum of the following to the
extent deducted in calculating such net income (i) interest expense (exclusive
of interest income) of such Person (including capitalized interest) and the
interest component of rentals paid or accrued under Capital Leases, (ii) income
tax expense of such Person, (iii) depreciation, amortization and other non-cash
charges to income and (iv) non-cash extraordinary, unusual or nonrecurring
expenses or losses, in each case determined in accordance with GAAP for such
period.
 
“Environmental Laws” means all federal, state and local statutes, regulations,
ordinances, and requirements, now or hereafter in effect, pertaining to
environmental protection, contamination or cleanup, including without limitation
(i) the Federal Resource Conservation and Recovery Act of 1976 (42 U.S.C.
§ 6901, et seq.), (ii) the Federal Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601, et seq.), (iii) the Federal
Hazardous Materials Transportation Control Act (49 U.S.C. § 1801, et seq.),
(iv) the Federal Clean Air Act (42 U.S.C. § 7401, et seq.), (v) the Federal
Water Pollution Control Act, Federal Clean Water Act (33 U.S.C. § 1251, et
seq.), (vi) the Federal Insecticide, Fungicide, and Rodenticide Act, Federal
Pesticide Act (7 U.S.C. § 136, et seq.), (vii) the Federal Toxic Substances
Control Act (15 U.S.C. § 2601, et seq.), (viii) the Federal Safe Drinking Water
Act (42 U.S.C. § 300f, et seq.), (ix) the Washington Model Toxics Control Act
(RCW 70.105(d), et seq.), (x) the Washington Underground Petroleum Storage Tanks
Act (RCW Chapter 70.148, et seq.), (xi) Washington Water Pollution Control Act
(RCW 90.48, et seq.), (xii) Washington Oil and Hazardous Substance Spill
Prevention and Response Act, (RCW 90.56, et seq.), (xiii) Washington Clean Air
Act (RCW 70.94, et seq.), (xiv) Washington Hazardous Waste Management Act (RCW
70.105, et seq.), (xv) State Environmental Policy Act (RCW 43.21C, et seq.),
(xvi) Pollution Disclosure Act of 1971 (RCW 90.52, et seq.), (xvii) Hazardous
Substances, Radiation Sources (ORS §§ 453.01, et seq.), (xviii) Solid Waste
Control (ORS §§ 459.005, et seq.), (xix) Hazardous Waste and Hazardous Materials
I (ORS §§ 465.003, et seq.), (xx) Hazardous Waste and Hazardous Materials II
(ORS §§ 466.005, et seq.), (xxi) Air Quality (ORS §§ 468A.005, et seq.),
(xxii) Water Quality (ORS §§ 468B.005, et seq.), (xxiii) Oregon Drinking Water
Quality Act (ORS §§ 448.115, et seq.) and (xxiv) Ground Water Act of 1955, ORS
§§ 537.505, et seq.), all as now or hereafter amended.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Event of Default” has the meaning given in Section 7.1.
 
“Financial Transaction Liability” means (i) any overdraft on any account
maintained by Borrower or any Subsidiary with Lender, (ii) liabilities owing by
Borrower or any Subsidiary to Lender with respect to bank card services and
(iii) liabilities incurred by Lender as a result of Automated Clearing House
transactions for the account of Borrower or any Subsidiary.
 
“Funded Debt” means, for any Person, without duplication (i) all indebtedness or
liability of such Person for borrowed money or for the deferred purchase price
of property (other than trade payables entered into in the ordinary course of
business on ordinary terms), (ii) all non-contingent reimbursement or payment
obligations with respect to letters of credit, bankers acceptances, surety bonds
and similar instruments, (iii) all obligations of such Person with
 
3

--------------------------------------------------------------------------------


 
respect to Capital Leases that are capitalized in the balance sheet of such
Person, (iv) all indebtedness or liability of such Person for the mandatory
redemption of its preferred stock and (v) all indebtedness or liability for
borrowed money or for the deferred purchase price of property (other than trade
payables entered into in the ordinary course of business on ordinary terms) or
for Capital Leases for which such Person is directly or contingently liable as
obligor, guarantor, or otherwise, or in respect of which such Person otherwise
assures a creditor against loss.
 
“GAAP” shall have the meaning given in Section 1.3.
 
“Government Approval” means an approval, permit, license, authorization,
certificate, or consent of any Governmental Authority.
 
“Governmental Authority” means the government of the United States or any State
or any foreign country or any political subdivision of any thereof or any
branch, department, agency, instrumentality, court, tribunal or regulatory
authority which constitutes a part or exercises any sovereign power of any of
the foregoing.
 
“Hazardous Substances” means any substance or material defined or designated as
hazardous or toxic waste, hazardous or toxic material, a hazardous, toxic or
radioactive substance, or other similar terms, by any federal, state or local
environmental statute, regulation or ordinance presently in effect, including
but not limited to the Environmental Laws.
 
“Indebtedness” means, for any Person, without duplication:
 
(a) all indebtedness for borrowed money;
 
(b) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than indebtedness or liability for borrowed money
deferred for a period of more than six months from the date of incurrence or
trade payables entered into in the ordinary course of business on ordinary
terms);
 
(c) all non-contingent reimbursement or payment obligations with respect to
letters of credit, bankers acceptances, surety bonds and similar instruments;
 
(d) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses;
 
(e) the net obligations of such Person under an interest rate swap agreement or
similar rate swap master agreement in an amount equal to (i) if such swap
agreement has been closed out, the termination value thereof, or (ii) if such
swap agreement has not been closed out, the mark-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such swap agreement;
 
(f) all indebtedness created or arising under any conditional sale or other
title retention agreement (excluding any operating lease), or incurred as
financing, in either case with respect to property acquired by such Person (even
though the rights and
 
4

--------------------------------------------------------------------------------


 
      remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property);
 
(g) all obligations with respect to Capital Leases or Synthetic Leases;
 
(h) all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and
 
(i) all liabilities in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (h) above for which such Person is
directly or contingently liable as obligor, guarantor, or otherwise, or in
respect of which such Person otherwise assures a creditor against loss.
 
For purposes of this Agreement, the Indebtedness of any Person shall include all
recourse Indebtedness of any partnership or joint venture formed as a
partnership where such Person is a general partner or is otherwise liable for
the Indebtedness of such partnership or joint venture, unless such Indebtedness
is expressly made non-recourse to such Person and except for customary
exceptions acceptable to Lender.
 
“Intellectual Property” means, as to any Person, all of the following:
 
(a) all trademarks, service marks, designs, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers owned or used by such Person
in its business or hereafter adopted or acquired, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and pending applications in the
United States Patent and Trademark Office, any State of the United States or any
similar offices in any other country or any political subdivision thereof, and
all extensions or renewals thereof;
 
(b) all letters patent of the United States or any other country or any
political subdivision thereof, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country owned by such Persons, including registrations, recordings
and pending applications in the United States Patent and Trademark Office or the
equivalent thereof in any similar offices in any other country, and all
reissues, continuations, divisions, continuations-inpart, renewals or extensions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use and/or sell the inventions disclosed or claimed therein;
 
(c) all computer programs, computer data bases, other computer software, trade
secrets, trade secret rights, ideas, drawings, designs, schematics, algorithms,
writings, techniques, processes and formulas owned or used by such Person in its
business; and
 
5

--------------------------------------------------------------------------------


 
(d) all copyright rights of such Person in any work subject to the copyright
laws of the United States, any state thereof or any other country or any
political subdivision thereof, whether registered or unregistered and whether
published or unpublished, whether as author, assignee, transferee or otherwise,
and all registrations and applications for registration of any such copyright in
the United States, any state thereof or any other country or any political
subdivision thereof, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office or in any similar offices in any other country.
 
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the first day Borrower elects to have such LIBOR Rate apply to
such Loan and ending one (1), two (2) or three (3) months thereafter, as
specified in the Interest Rate Notice given in respect of such Loan, or as
otherwise determined pursuant to Section 2.4(b); provided, however, that no
Interest Period may be selected for any Loan if it extends beyond the Revolving
Maturity Date.
 
“Interest Rate Notice” has the meaning given in Section 2.4(b).
 
“Lender” means Banner Bank, a Washington banking corporation, and its
Successors.
 
“Letter of Credit” means any standby or commercial letter of credit issued by
Lender for Borrower’s account.
 
“Letter of Credit Application” means a letter of credit application in the
standard form then used by Lender executed and delivered by Borrower in respect
of a Letter of Credit.
 
“Letter of Credit Usage” means, as of any date of determination, the sum of
(i) the aggregate face amount of all outstanding unmatured Letters of Credit
plus (ii) the aggregate amount of all payments made by Lender under Letters of
Credit and not yet reimbursed by Borrower.
 
“LIBOR Rate” means, for any Interest Period, the rate (expressed as a decimal)
reported as the London Interbank Offered Rate as made available by the British
Bankers Association (“BBA”) equal to the average per annum interest rate
(rounded upward to the nearest 1/100th of one percent) at which U.S. dollar
deposits would be offered for such Interest Period by major banks in the London
interbank market. The LIBOR rate is determined by the BBA on each Business Day
at approximately 11:00 a.m. (London time). If the BBA ceases reporting London
Interbank Offered Rates comparable to those currently reported, the LIBOR Rate
shall be another reasonably comparable rate selected by Lender.
 
“LIBOR Rate Loan” means any Revolving Loan (or portion thereof) bearing interest
at the Revolving LIBOR Rate.
 
“Lien” means, for any Person, any security interest, pledge, mortgage, charge,
assignment, hypothecation, encumbrance, attachment, garnishment, execution or
other voluntary or involuntary lien upon or affecting the revenues of such
Person or any real or personal property in which such Person has or hereafter
acquires any interest.
 
6

--------------------------------------------------------------------------------


 
“Loan Documents” means, collectively, this Agreement, the Notes, the Letter of
Credit Applications and the Security Documents, as any thereof shall be amended,
restated, supplemented or otherwise modified from time to time and all other
certificates, instruments and other documents executed by Borrower in connection
with this Agreement or the transactions contemplated hereby.
 
“Loans” means, collectively, the Revolving Loans and the Term Loan, and “Loan”
means any Revolving Loan or the Term Loan as the case may be.
 
“Note” and “Notes” have the meanings given in Section 2.5(a).
 
“Notice of Borrowing” means a request for a Loan from Borrower delivered to
Lender in the manner, at the time and containing the information required under
Section 2.2.
 
“Officer’s Certificate” means a certificate executed and delivered on behalf of
Borrower by a Responsible Officer.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Pension Plan” means an “employee pension benefit plan” (as such term is defined
in ERISA) from time to time maintained by Borrower or a member of a Controlled
Group.
 
“Permitted Liens” means: (i) Liens securing Taxes which are not delinquent or
which remain payable without penalty (excluding any Liens imposed pursuant to
any of the provisions of ERISA) or the validity or amount of which is being
contested in good faith by appropriate proceedings, so long as (A) adequate
reserves or other appropriate provision, as shall be required in conformity with
GAAP shall have been made therefor, and (B) in the case of a Lien against any of
the Collateral, such contest proceedings operate to stay the sale of any portion
of the Collateral to satisfy such Taxes; (ii) Liens imposed by law (such as
mechanics’, processor’s, materialmen’s, carriers’, warehousemen’s and landlord’s
liens) incurred in good faith in the ordinary course of business which are not
delinquent or which remain payable without penalty or the validity or amount of
which is being contested in good faith by appropriate proceedings, so long as
(A) adequate reserves or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (B) in the case of a
Lien against any of the Collateral, such contest proceedings operate to stay the
sale of any portion of the Collateral to satisfy the obligation secured by such
Lien; (iii) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits which are not
delinquent or which remain payable without penalty or the validity or amount of
which is being contested in good faith by appropriate proceedings, so long as
(A) adequate reserves or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (B) in the case of a
Lien against any of the Collateral, such contest proceedings operate to stay the
sale of any portion of the Collateral to satisfy the obligation secured by such
Lien; (iv) Liens incurred or deposits made in the ordinary course of business to
secure the performance of bids, tenders, statutory obligations, fee and expense
arrangements with trustees and fiscal agents (exclusive of obligations incurred
in connection with the borrowing of money) and customary deposits granted in the
ordinary course of business under operating leases;
 
7

--------------------------------------------------------------------------------


 
 (iv) Liens securing surety, indemnity, performance, appeal and release bonds;
(v) customary rights of set off, revocation, refund or chargeback under deposit
agreements or under the UCC in favor of banks or other financial institutions
where Borrower or any Subsidiary maintains deposits in the ordinary course of
business; (vi) Liens constituting encumbrances in the nature of zoning
restrictions, condemnations, easements, encroachments, covenants, rights of way,
minor defects, irregularities and rights or restrictions of record on the title
or use of real property, which, in the reasonable judgment of Lender, do not
materially detract from the value of such property or materially impair the use
thereof in the business of Borrower or any Subsidiary; and (vii) judgment Liens
that have been bonded or execution thereon stayed pending appeal.
 
“Person” shall mean any natural person, corporation, unincorporated
organization, trust, joint stock company, joint venture, association, company,
limited liability company, partnership or government, or any agency or political
subdivision of any government.
 
“Plan” means, at any time, an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by Borrower or any member of a
Controlled Group for employees of Borrower or any member of a Controlled Group
or (ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
Borrower or any member of a Controlled Group is then making or accruing an
obligation to make contributions or has within the preceding five (5) plan years
made contributions.
 
“Prime Rate” means, on any day, the prime rate as published in The Wall Street
Journal in its “Money Rates” section (or if The Wall Street Journal shall cease
to be published or to publish such rates, in such other nationally recognized
publication as Lender may, from time to time, specify) on such day, or if The
Wall Street Journal is not published on such day, on the last day before such
day on which The Wall Street Journal is published, whether or not such rate is
actually ever charged or paid by any Person. Any change in the Prime Rate shall
take effect on the day such change is published in The Wall Street Journal.
 
“Prime Rate Loan” means any Revolving Loan (or portion thereof) bearing interest
at the Revolving Prime Rate and the Term Loan.
 
“Purchase Money Lien” means a Lien securing Indebtedness incurred in connection
with the acquisition of fixed or capital assets acquired after the date of this
Agreement so long as (i) such Lien shall attach only to the property to be
acquired, (ii) a description shall have been furnished to Lender for any item or
group of items acquired in a single transaction or in a series of related
transactions for which the purchase price is greater than Two Hundred Fifty
Thousand Dollars ($250,000), and (iii) the Indebtedness incurred shall not
exceed the purchase price of the item or items of fixed or capital assets
purchased.
 
“Responsible Officer” means any of the President, the Chief Executive Officer,
the Chief Financial Officer or the Treasurer of Borrower.
 
“Revolving Commitment Amount” means Ten Million Dollars ($10,000,000).
 
“Revolving Commitment Period” has the meaning given in Section 2.1(a).
 
8

--------------------------------------------------------------------------------


 
“Revolving Interest Rate” means for each Revolving Loan (or portion of thereof)
(i) the Prime Rate minus one and one half percent (1.50%) or (ii) the LIBOR Rate
plus one and one tenth percent (1.10%), in each case as designated by Borrower
in an Interest Rate Notice given with respect to such Revolving Loan (or portion
thereof) or as otherwise determined pursuant to Section 2.4(b).
 
“Revolving LIBOR Rate” has the meaning given in Section 2.4(b).
 
“Revolving Loans” has the meaning given in Section 2.1(a).
 
“Revolving Maturity Date” means April 10, 2006.
 
“Revolving Note” has the meaning given in Section 2.5(a).
 
“Revolving Prime Rate” has the meaning given in Section 2.4(b).
 
“Security Agreement” means that certain Security Agreement dated as of August 9,
2002, executed by Borrower in favor of Lender substantially in the form of
Exhibit B attached hereto, as such security agreement may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Security Documents” means (i) the Security Agreement, (ii) all financing
statements, fixture filings, landlord waivers and notices of security interests
filed in connection with the Security Agreement, and (iii) all other documents
and instruments executed by Borrower or any Subsidiary in connection therewith.
 
“Subsidiary” means, for any Person, any corporation directly or indirectly
controlled by such Person. For the purposes of this definition, “controlled by”
shall mean the possession, directly or indirectly of the power to direct or
cause the direction of the management or policies of such Subsidiary, whether
through the ownership of voting securities, by contract, or otherwise. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Borrower.
 
“Successor” means, for any corporation, partnership or banking association, any
successor by merger or consolidation, or by acquisition of substantially all of
the assets of the predecessor, or by conversion to another type of legal entity,
or by continuation after and the occurrence of an event that would otherwise
result in termination under applicable law but for such continuation.
 
“Synthetic Lease” means (i) a so-called synthetic, off-balance sheet or tax
retention lease, or (ii) an agreement for the use or possession of property
creating obligations which do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the Indebtedness of such Person (without regard to accounting treatment).
 
“Tangible Net Worth” means, for any Person, the excess of total assets of such
Person over total liabilities of such Person, excluding, however, from the
determination of total assets (i) all assets which should be classified as
intangible assets, (ii) treasury stock, (iii) cash held in a
 
9

--------------------------------------------------------------------------------


 
sinking or other similar fund established for the purpose of redemption or other
retirement of capital stock, (iv) to the extent not already deducted from total
assets, reserves for depreciation, depletion, obsolescence or amortization of
properties and other reserves or appropriations of retained earnings which have
been or should be established in connection with the business conducted by such
Person, and (v) any re-evaluation or other write-up in book value of assets
subsequent to the fiscal year of such Person ending immediately prior to the
date hereof.
 
“Tax” means, for any Person, any tax, assessment, duty, levy, impost or other
charge imposed by any Governmental Authority on such Person or on any property,
revenue, income, or franchise of such Person and any interest or penalty with
respect to any of the foregoing.
 
“Term Loan” has the meaning given in Section 2.1(b).
 
“Term Loan Maturity Date” means July 31, 2007.
 
“Term Note” has the meaning given in Section 2.5(a).
 
“UCC” shall have the meaning given in Section 1.4.
 
“Unfunded Capital Expenditures” means, for any period, for any Person, the
aggregate amount of expenditures made by such Person during such period for the
purchase or other acquisition of fixed or capital assets less an amount equal to
the aggregate principal amount of all Indebtedness (including Capital Leases)
other than Loans assumed or incurred by such Person during such period for the
purpose of financing such capital expenditures.
 
“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all vested non forfeitable
benefits under such Plan exceeds (b) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of Borrower or any member of a Controlled Group to the PBGC
or the Plan under Title IV of ERISA.
 
“United States” and “U.S.” each means the United States of America.
 
Section 1.2    General Principles Applicable to Definitions.  Definitions given
herein shall be equally applicable to both singular and plural forms of the
terms therein defined and references herein to “he” or “it” shall be applicable
to Persons whether masculine, feminine or neuter. References herein to any
document including, but without limitation, this Agreement shall be deemed a
reference to such document as it now exists, and as, from time to time
hereafter, the same may be amended. References herein to any section,
subsection, Schedule or Exhibit shall, unless otherwise indicated, be deemed a
reference to sections and subsections within, and Schedules and Exhibits to,
this Agreement.
 
Section 1.3    Accounting Terms.  Except as otherwise provided herein,
accounting terms not specifically defined shall be construed, and all accounting
procedures shall be performed, in accordance with generally accepted United
States accounting principles consistently applied from and after the date hereof
(“GAAP”) and as in effect on the date of application.
 
10

--------------------------------------------------------------------------------


 
Section 1.4    UCC Terms.  Except as otherwise provided herein, terms used
herein that are defined in the UCC have the meanings given to them in the
Uniform Commercial Code (the “UCC”) as the same may, from time to time, be in
effect in the State of Washington.
 
ARTICLE 2
THE LOANS
 
Section 2.1    The Loans. 
 
(a)    Revolving Credit Line.  Subject to the terms and conditions of this
Agreement, Lender agrees during the period from the date this Agreement is
executed and delivered by the parties hereto until the Revolving Maturity Date
(the “Revolving Commitment Period”) to make loans (the “Revolving Loans”)
requested by Borrower in a Notice of Borrowing given under this Agreement;
provided that, after giving effect to any such requested borrowing the Credit
Utilization will not exceed the Revolving Commitment Amount. The Revolving Loans
described in this Section 2.1(a) constitute a revolving credit, and up to the
Revolving Commitment Amount and during the Revolving Commitment Period, Borrower
may pay, prepay and reborrow.
 
(b)    Term Loan.  On or about August 9, 2002, Lender made a term loan to
Borrower (the “Term Loan”) in the initial principal amount of Four Million
Dollars ($4,000,000).
 
Section 2.2    Manner of Borrowing.  For each requested Revolving Loan, Borrower
shall give Lender prior notice (a “Notice of Borrowing”) specifying the date of
a requested borrowing (which must be a Business Day) and the amount thereof. A
Notice of Borrowing may be in writing or given orally by a Responsible Officer
on the same day it wishes a Revolving Loan to be made; provided that said Notice
of Borrowing is received by Lender no later than 2:00 p.m. (Walla Walla time) on
the date of the requested borrowing; provided, further, that, any request given
orally shall be confirmed by Borrower in a writing or by e-mail delivered to
Lender not later than 2:00 p.m. (Walla Walla time) on the date such oral request
is made. Each Notice of Borrowing shall be irrevocable and shall be deemed to
constitute a representation and warranty by Borrower that (a) as of the date of
such Notice of Borrowing the statements set forth in Article 4 are true and
correct in all material respects (subject to any waivers of the terms thereof
then in effect in accordance with the terms of this Agreement); and (b) no
Default or Event of Default shall have occurred and is continuing or will result
from disbursement of the requested Revolving Loan. Each Revolving Loan requested
by Borrower under this Section 2.2 shall be in an amount that is an integral
multiple of Five Thousand Dollars ($5,000) and not less than Twenty-five
Thousand Dollars ($25,000). Upon fulfillment to Lender’s satisfaction of the
applicable conditions set forth in this Section 2.2 and in Article 3, Lender
will promptly make such funds available to Borrower by depositing them into an
account maintained by Borrower at Lender’s main office, Walla Walla, Washington.
 
Section 2.3    Repayment of Principal.
 
(a)    Revolving Credit Line.  On each day that the Credit Utilization exceeds
the Revolving Commitment Amount, Borrower shall repay Revolving Loans in such an
amount
 
11

--------------------------------------------------------------------------------


 
as is necessary to reduce the Credit Utilization to an amount equal to or less
than the Revolving Commitment Amount, and, if, after repayment of all Revolving
Loans, the Credit Utilization exceeds the Revolving Commitment Amount, Borrower
shall deposit with or deliver to Lender and to grant to Lender, a security
interest in deposit account balances held or maintained in blocked,
non-interest-bearing deposit accounts at Lender to secure all advances to, and
debts, liabilities, obligations, covenants and duties of Borrower arising under
the Loan Agreement and each other Loan Document, including, without limitation,
with respect to the Letters of Credit, pursuant to documentation in form and
substance satisfactory to Lender. Borrower shall repay to Lender the outstanding
principal balance of the Revolving Loans on or before the Revolving Maturity
Date.
 
(b)    Term Loan.  Borrower shall repay to Lender the principal amount of Term
Loan in consecutive quarterly installments commencing on November 1, 2002 and
continuing on the first Business Day of each February, May, August and November
thereafter in the amount of Two Hundred Thousand Dollars ($200,000) and shall
repay the remaining principal amount of the Term Loan on the Term Loan Maturity
Date.
 
Section 2.4 Interest on Loans.
 
(a)    General Provisions.  Borrower agrees to pay to Lender interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
shall be due and payable at a per annum rate as follows: (i) for each Revolving
Loan interest shall accrue at a per annum rate equal to the Revolving Interest
Rate in effect from time to time with respect to such Revolving Loan (or
portions thereof) and (ii) for the Term Loan interest shall accrue at a per
annum rate equal to the Prime Rate (changing as such Prime Rate changes);
provided, however, that after the occurrence and during the continuation of an
Event of Default, Revolving Loan interest and Term Loan interest shall accrue at
a per annum rate equal to three percent (3%) above the Prime Rate (changing as
such Prime Rate changes). Accrued but unpaid interest on each Loan shall be paid
in arrears as follows: (1) for each Revolving Loan (or portion thereof) bearing
interest at the Revolving Prime Rate, on the first Business Day of each calendar
month and at the Revolving Maturity Date, (2) for each Revolving Loan (or
portion thereof) bearing interest at the Revolving LIBOR Rate, on the last day
of the Interest Period and (3) for the Term Loan, on the first Business Day of
each February, May, August and November and at the Term Loan Maturity Date.
Accrued interest on any Loan shall be payable on demand after the occurrence of
an Event of Default.
 
(b)     Selection of Alternative Rates.
 
(i)    Borrower may, subject to the requirements of this Section 2.4(b), on two
(2) Business Days’ prior notice, elect to have interest accrue on any Revolving
Loan (or any portion thereof) at the rate of interest set forth in clause (ii)
of the definition of Revolving Interest Rate (the “Revolving LIBOR Rate”) for an
Interest Period. Such notice (herein, an “Interest Rate Notice”) shall be deemed
delivered when received by Lender except that an Interest Rate Notice received
by Lender after 11:00 a.m. (Walla Walla time) on any Business Day, shall be
deemed to have been delivered or received on the immediately succeeding Business
Day. All Interest Rate Notices shall be in writing. Each such Interest Rate
Notice shall identify, subject to the conditions of this Section 2.4(b), the
Revolving Loan or portions thereof
 
12

--------------------------------------------------------------------------------


 
to accrue interest at the Revolving LIBOR Rate and the Interest Period which
Borrower selects. Each such Interest Rate Notice shall be irrevocable and shall
constitute a representation and warranty by Borrower that (1) as of the date of
such Interest Rate Notice, the representations and warranties set forth in
Article 4 hereof are true and correct in all material respects (subject to any
waivers of the terms thereof then in effect in accordance with the terms of this
Agreement) as of the date of such Interest Rate Notice unless such
representation and warranty is made as of a specific date, and (2) no Default or
Event of Default has occurred and is continuing.
 
(ii)    Borrower’s right to select the Revolving LIBOR Rate to apply to a
Revolving Loan (or any portion thereof) shall be subject to the following
conditions: (1) the aggregate of all Revolving Loans of the same type or
portions thereof to accrue interest at a particular Revolving LIBOR Rate for the
same Interest Period shall be an integral multiple of Fifty Thousand Dollars
($50,000) and not less than Two Hundred Fifty Thousand Dollars ($250,000);
(2) the Revolving LIBOR Rate may not be selected for any Revolving Loan (or
portion thereof) which is already accruing interest at the Revolving LIBOR Rate
unless such selection is only to become effective at the maturity of the
Interest Period then in effect; (3) Lender shall not have given notice pursuant
to Section 2.4(e) that the selected Revolving LIBOR Rate is not available; and
(4) no Default or Event of Default shall have occurred and be continuing.
 
(iii)    In the absence of an effective request and acceptance thereof for the
application of a Revolving LIBOR Rate, the Revolving Loans (or remaining
portions thereof) shall accrue interest at the rate of interest set forth in
clause (i) of the definition of Revolving Interest Rate (the “Revolving Prime
Rate”). Any Interest Rate Notice which specifies a Revolving LIBOR Rate but
fails to identify an Interest Period shall be deemed to be a request for the
designated Revolving LIBOR Rate for an Interest Period of one (1) month.
 
(iv)    The Interest Rate Notice may be given with and contained in any Notice
of Borrowing.
 
(v)    If Borrower delivers an Interest Rate Notice with any Notice of Borrowing
for a LIBOR Rate Loan and Borrower thereafter declines to take such LIBOR Rate
Loan or a condition precedent to the making of such LIBOR Rate Loan is not
satisfied or waived, then Borrower shall, upon demand by Lender, indemnify
Lender for all losses and any costs which Lender may sustain as a consequence
thereof. A certificate as to the amount of such losses and costs, submitted to
Borrower by Lender, shall be conclusive and binding absent manifest error.
 
(c)    Applicable Days for Computation of Interest.  Computations of interest on
Prime Rate Loans shall be made on the basis of a year of 365/366 days, for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. All other
computations of interest and all computations of fees shall be made on the basis
of a year of 360 days, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable.
 
(d)    Unavailable LIBOR Rate.  Notwithstanding any election to have interest
accrue on any Revolving Loan at the Revolving LIBOR Rate for an Interest Period
pursuant to Section 2.4(b), if: (i) on or prior to the determination of the
Revolving LIBOR Rate for such
 
13

--------------------------------------------------------------------------------


 
 Revolving Loan, Lender determines (which determination shall be conclusive and
binding) that quotations of interest rates for the relevant deposits are not
being provided in the relevant market in the relevant amount and Interest
Period; or (ii) on or prior to the first day of an Interest Period, Lender
determines (which determination shall be conclusive and binding) that, as a
result of conditions in or generally affecting the relevant market, the rates of
interest on the basis of which the applicable LIBOR Rate is to be computed do
not accurately reflect the cost to Lender of making or maintaining such
Revolving Loan at the Revolving LIBOR Rate for such Interest Period; then Lender
shall give Borrower prompt notice thereof by telephone and the request by
Borrower to have interest accrue on such Revolving Loan at the Revolving LIBOR
Rate for such Interest Period shall not be effective, and such request shall be
deemed to be a request for interest to accrue on such Revolving Loan at the
Revolving Prime Rate.
 
(e)    Increased Costs.  If, due to either (i) the introduction after the date
of this Agreement of or any change after the date of this Agreement (including
any change by way of imposition or increase of reserve requirements or
assessments) in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request issued or made after the date of this
Agreement by any central bank or other governmental authority (whether or not
having the force of law), there shall be any increase in the cost to Lender of
making or maintaining LIBOR Rate Loans, then Borrower shall from time to time,
upon demand by Lender, pay to Lender additional amounts sufficient to reimburse
the Lender for all such increased costs. A certificate as to the amount of such
increased costs, submitted to Borrower by Lender, shall be conclusive and
binding absent manifest error.
 
(f)    Increased Capital Requirements.  If either, (i) the introduction after
the date of this Agreement of, or the application after the date of this
Agreement as a result of phase-in or transitional rules of, or any change after
the date of this Agreement in or in the interpretation of, any law or regulation
or (ii) compliance by the Lender with any guideline or request issued or made
after the date of this Agreement or deemed applicable after the date hereof as a
result of phase-in or transitional rules by any central bank or other
governmental authority (whether or not having the force of law) affects the
amount of capital required to be maintained by Lender and Lender determines that
the amount of such capital is increased by or based upon the making of LIBOR
Rate Loans pursuant to Section 2.4(b), then, upon demand by Lender, Borrower
shall immediately pay to Lender, from time to time as specified by Lender,
additional amounts sufficient to compensate Lender for the costs of maintaining
such increased capital. A certificate as to such amounts submitted to Borrower
by Lender, shall be conclusive and binding absent manifest error.
 
(g)    Illegality.  Notwithstanding any other provision of this Agreement, if
the introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful for Lender to make or maintain LIBOR
Rate Loans, Lender may by notice to Borrower, suspend the right of the Borrower
to elect to have interest accrue on any Revolving Loan at the Revolving LIBOR
Rate and, if necessary in the reasonable opinion of Lender to comply with such
law or regulation, convert all outstanding Revolving Loans bearing interest at
the Revolving LIBOR Rate to Revolving Loans bearing interest at the Revolving
Prime Rate, at the latest time permitted by the applicable law or regulation.
 
14

--------------------------------------------------------------------------------


 
Section 2.5    Notes; Recordation of Loans.
 
(a)    Notes.  The Loans made hereunder shall be evidenced by promissory notes
of Borrower dated as of the date hereof payable to the order of Lender as
follows: (i) the Revolving Loans by a promissory note substantially in the form
attached hereto as Exhibit A-1 in the face amount of the Revolving Commitment
Amount (the “Revolving Note”); and (ii) the Term Loan by a promissory note
substantially in the form attached hereto as Exhibit A-2 in the face amount of
Four Million Dollars ($4,000,000) (the “Term Note”). The Revolving Note and the
Term Note are referred to herein each as a “Note” and collectively as the
“Notes.”
 
(b)    Recordation of Loans.  Lender is hereby authorized to record the date and
amount of the Loans it makes, the Prime Rate, and the date and amount of each
payment of principal and interest thereon on a schedule annexed to or kept in
respect of any Note. Any such recordation by Lender shall constitute prima facie
evidence of the accuracy of the information so recorded; provided, however, that
the failure to make any such recordation or any error in any such recordation
shall not affect the obligations of Borrower hereunder or under any Note.
 
Section 2.6    Manner of Payments.
 
(a)    Form and Place of Payment.  All payments of principal and interest on any
Loan and all other amounts payable hereunder or under any other Loan Document by
Borrower to Lender shall be made by paying the same in United States Dollars and
in immediately available funds to Lender at its main office, Walla Walla,
Washington, not later than 2:00 p.m. (Walla Walla time) on the date on which
such payment shall become due. If such payment is received after 2:00 p.m., then
it will be deemed received on the next Business Day. All payments to be made by
Borrower shall be made without set-off, recoupment or counterclaim.
 
(b)    Authorization to Charge Borrower’s Account.  On each date when the
payment of any principal, interest or commitment fees are due hereunder or under
any Note, Borrower agrees to maintain on deposit in an ordinary checking account
maintained by Borrower with Lender (as such account shall be designated by
Borrower in a written notice to Lender from time to time, the “Borrower
Account”) an amount sufficient to pay such principal, interest or commitment
fees in full. Borrower hereby authorizes Lender (i) to deduct automatically all
principal, interest or commitment fees when due hereunder or under the Notes
from the Borrower Account, and (ii) if and to the extent any payment under this
Agreement or any other Loan Document is not made when due, to deduct
automatically any such amount from any or all of the accounts of Borrower
maintained with Lender. Lender agrees to provide timely notice to Borrower of
any automatic deduction made pursuant to this Section 2.6(b).
 
(c)    Non-Business Days.  Whenever any payment hereunder or under any other
Loan Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation and payment of interest
or commitment fees, as the case may be. Notwithstanding the foregoing (i) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next
 
15

--------------------------------------------------------------------------------


 
preceding Business Day and (ii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period.
 
Section 2.7    Prepayments.  Prime Rate Loans may be repaid at any time without
penalty or premium. Borrower acknowledges and agrees that payment of a LIBOR
Rate Loan prior to the end of its Interest Period is prohibited. If, at Lender’s
sole and absolute discretion, prepayment of a LIBOR Rate Loan is permitted,
Borrower agrees to reimburse Lender for any costs incurred in breaking such
LIBOR Rate Loan prior to the end of its Interest Period. A certificate as to
such amounts submitted to Borrower by Lender, shall be conclusive and binding
absent manifest error.
 
Section 2.8    Application of Payments.
 
(a)     Payments Before Default.  Payments made by Borrower in respect of
amounts owing by it hereunder or under any other Loan Document shall be applied
in the manner directed by Borrower and, in the absence of any such direction,
such payments shall be applied first, against fees, expenses and indemnities due
hereunder or under any other Loan Document; second, against any interest due on
any Revolving Loan or the Term Loan; third, against any Term Loan principal then
due; fourth, against any principal on the Revolving Loans bearing interest at
the Revolving Prime Rate until all such Revolving Loans are paid in full; fifth,
against any principal on the LIBOR Rate Loans until all such LIBOR Rate Loans
are paid in full; and, thereafter, to Term Loan principal not then due (applied
to Borrower’s obligations in the inverse order of maturity).
 
(b)     Payments After Default.  Any payments received by Lender by any means
and from any source after the occurrence and during the continuation of an Event
of Default shall be applied against any Financial Transaction Liability of
Borrower and to such portions of Borrower’s obligations under the Loan Documents
and in such order as Lender may elect in its sole discretion.
 
Section 2.9    Unused Commitment Fees.  So long as Lender shall have any
commitment to make Revolving Loans hereunder and, until payment in full of each
Revolving Loan, Borrower agrees to pay to Lender, an unused commitment fee
computed daily at a per annum rate equal to one eighth of one percent (0.125%)
on the actual daily difference between the Credit Utilization and the Revolving
Commitment Amount. Unused commitment fees shall be payable in arrears on the
first Business Day following the last Business Day of each fiscal quarter of
Borrower, on the Revolving Maturity Date, and on demand after the occurrence of
an Event of Default.
 
ARTICLE 3
CONDITIONS TO LENDING
 
Section 3.1    Conditions to Initial Loan.  In addition to the conditions set
forth in Section 3.2, the obligation of Lender on or after the date of this
Agreement to make the initial Loan hereunder is subject to fulfillment of the
following conditions precedent:
 
16

--------------------------------------------------------------------------------


 
(a)    Loan Documents.  The Loan Documents shall have each been duly executed
and delivered by the respective parties thereto, and shall be satisfactory to
Lender in form and substance.
 
(b)    Borrower Authority.  Lender shall have received, in form and substance
satisfactory to it, a certified copy of the Articles of Incorporation and Bylaws
of Borrower and certified copies of resolutions adopted by the Board of
Directors of Borrower authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, together with evidence that Borrower is
in good standing in the states of Washington and Oregon and evidence of the
authority and specimen signatures of the natural persons who have signed this
Agreement and who will sign the other Loan Documents on behalf of Borrower and
such other evidence of corporate authority as Lender shall reasonably require.
 
(c)    Certificate.  Lender shall have received an Officer’s Certificate from
Borrower as to the accuracy of Borrower’s representations and warranties set
forth in Article 4 and as to the absence of any Default or Event of Default.
 
(d)    Loan Fee.  Lender shall have received from Borrower payment of a loan
commitment fee in the amount of Twelve Thousand Five Hundred Dollars ($12,500)
in respect of Lender’s agreement to enter into this Agreement. The loan fee
payable under this subsection (d) shall be deemed fully earned when due and
non-refundable when paid.
 
(e) Evidence of Security
 
. Lender shall have received evidence satisfactory to it that the security
interests created by the Security Documents have been duly perfected by all such
means as Lender may deem necessary or advisable to create a valid and perfected
Lien in the Collateral enforceable against all third parties in all
jurisdictions of the United States and Canada to secure all obligations of
Borrower to Lender under this Agreement or the other Loan Documents. Lender
shall have also received such evidence as it may require that its security
interests in the Collateral have priority over any and all other security
interests or other Liens therein and that the Collateral is free and clear of
all Liens, except as expressly permitted by this Agreement.
 
(f)    Evidence of Insurance.  Lender shall have received evidence satisfactory
to it that all insurance required by this Agreement or any Security Document is
in full force and effect.
 
(g)    Consents.  Lender shall have received evidence reasonably satisfactory to
it that Borrower has obtained all consents, permits and Government Approvals
from all Persons (including, without limitation, Governmental Authorities) which
are parties to or the issuer of any material contract, lease, license or other
Government Approval necessary or advisable to permit Lender following any Event
of Default, to enjoy the practical realization of the rights and remedies
provided in the Security Documents.
 
Section 3.2   Conditions to All Loans.  The obligation of Lender on or after the
date of this Agreement to make any Loan is subject to fulfillment of the
following conditions precedent:
 
(a)    Prior Conditions.  All of the conditions set forth in Section 3.1 shall
have been satisfied.
 
17

--------------------------------------------------------------------------------


 
(b)    Notice of Borrowing.  Lender shall have received a Notice of Borrowing in
respect of such Loan.
 
(c)    No Default.  At the date of the Loan, no Default or Event of Default
shall have occurred and be continuing or will have occurred as the result of the
making of the Loan; and the statements set forth in Article 4 hereof are true
and correct in all material respects (subject to any waivers of the terms
thereof then in effect in accordance with the terms of this Agreement) on and as
of such date with the same force and effect as if made on and as of such date.
 
(d)    Other Information.  Lender shall have received such other statements,
opinions, certificates, documents and information as it may reasonably request
in order to satisfy itself that the conditions set forth in this Section 3.2
have been fulfilled.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Lender as follows:
 
Section 4.1    Existence and Power.  Borrower is a corporation duly
incorporated, validly existing under the laws of the State of Oregon. Borrower
is duly qualified to do business in the State of Washington and each other
jurisdiction where the failure to so qualify would be likely to have a material
adverse effect on the business, operations, properties or financial condition of
Borrower. Borrower has full corporate power, authority and legal right to carry
on its business as presently conducted, to own and operate its properties and
assets, and to execute, deliver and perform this Agreement and the other Loan
Documents.
 
Section 4.2    Authorization.  The execution, delivery and performance by
Borrower of this Agreement and the other Loan Documents and any borrowing
hereunder or thereunder have been duly authorized by all necessary corporate
action of Borrower, do not require any shareholder approval or the approval or
consent of any trustee or the holders of any Indebtedness of Borrower, except
such as have been obtained (certified copies thereof having been delivered to
Lender), do not contravene any law, regulation, rule or order binding on it or
its Articles of Incorporation or Bylaws and do not contravene the provisions of
or constitute a default under any material indenture, mortgage, contract or
other agreement or instrument to which Borrower is a party or by which Borrower
or any of its properties may be bound or affected, except that the leases listed
on Part (b) of Schedule 2 attached hereto restrict Borrower’s ability to permit
liens or encumbrances on certain items, including, but not limited to, the
premises, improvements, and the lease agreement.
 
Section 4.3    Government Approvals, Etc.   No Government Approval or filing or
registration with any Governmental Authority is required for the making and
performance by Borrower of the Loan Documents or in connection with any of the
transactions contemplated hereby or thereby, except such as have been heretofore
obtained and are in full force and effect (certified copies thereof having been
delivered to Lender).
 
Section 4.4    Binding Obligations, Etc.  This Agreement has been duly executed
and delivered by Borrower and constitutes, and the other Loan Documents when
duly executed and
 
18

--------------------------------------------------------------------------------


 
delivered will constitute, the legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
similar laws affecting creditors’ rights generally or general principles of
equity.
 
Section 4.5    Litigation.  Except as specifically disclosed in Schedule 1
attached hereto, there are no actions, proceedings, investigations, or claims
against or affecting Borrower or any Subsidiary now pending before any court,
arbitrator, or Governmental Authority (nor to the best of Borrower’s knowledge
has any thereof been threatened nor does any basis exist therefor) which if
determined adversely to Borrower or such Subsidiary would (a) have a material
adverse effect on the financial condition or operations of Borrower, or Borrower
and its Subsidiaries on a consolidated basis, (b) impair or defeat the Lien of
Lender on any of the Collateral or any rights of Borrower therein, or (c) result
in a judgment or order against Borrower or any Subsidiary (in excess of
insurance coverage) for more than Two Hundred Fifty Thousand Dollars ($250,000)
in any one case or Five Hundred Thousand Dollars ($500,000) in the aggregate.
 
Section 4.6    Financial Condition.  The consolidated balance sheet of Borrower
as at September 30, 2004 and the related statements of consolidated income and
retained earnings of Borrower for the fiscal year then ended, and the
consolidated balance sheet of Borrower as at March 31, 2005 (the “Current
Balance Sheet”), and the related statements of consolidated income and retained
earnings of Borrower for the two fiscal quarters then ended, copies of which
have been furnished to Lender, fairly present the consolidated financial
condition of Borrower as at such dates, all determined in accordance with GAAP.
Neither Borrower nor any Subsidiary had on such dates any material contingent
liabilities for Taxes, unusual forward or long-term commitments or material
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in such balance sheet and in the
related notes. Since March 31, 2002 there has been no material adverse change in
the financial condition, operations, or business of Borrower, or Borrower and
its Subsidiaries on a consolidated basis.
 
Section 4.7    Title and Liens.  Borrower has good and marketable title to each
of the properties and assets reflected in the Current Balance Sheet, except such
as have been since sold or otherwise disposed of in the ordinary course of
business. No assets or revenues of Borrower are subject to any Lien except as
required or permitted by this Agreement or specifically disclosed in Schedule 2
attached hereto.
 
Section 4.8    Intellectual Property.  Borrower and each Subsidiary own or
possesses all Intellectual Property and all licenses, franchises, permits and
rights with respect to any Intellectual Property necessary to own and operate
its respective properties and to carry on their respective businesses as
presently conducted and presently planned to be conducted. Except as
specifically disclosed in Schedule 3 attached hereto, no claim or litigation
regarding any such Intellectual Property or any such license, franchise, permit
or other rights with respect thereto is pending (nor to the best of Borrower’s
knowledge threatened) which if determined adversely to Borrower or any
Subsidiary would have a material adverse effect on the business, operations or
financial condition of Borrower, or Borrower and its Subsidiaries on a
consolidated basis.
 
Section 4.9    Environmental Laws, Etc.  Except as specifically disclosed in
Schedule 4 attached hereto, all properties of Borrower and each Subsidiary and
their use thereof
 
19

--------------------------------------------------------------------------------


 
comply in all material respects with applicable zoning and use restrictions and
with applicable laws and regulations relating to health, safety and the
environment in all jurisdictions in which Borrower or such Subsidiary is doing
business, except such non-compliance which (if enforced in accordance with
applicable laws and regulations and determined adversely to Borrower or such
Subsidiary) could not, individually or in the aggregate, reasonably be expected
to give rise to legal liability in excess of Two Hundred Fifty Thousand Dollars
($250,000) (the “Threshold Amount”). Without limiting the foregoing, except as
specifically disclosed in Schedule 4 attached hereto, no Hazardous Substances
have been generated, manufactured, refined, transferred, stored, treated,
transported, handled, managed, discharged or disposed of, whether by Borrower,
any Subsidiary or, to the best of Borrower’s knowledge after investigation, by
any other Person onto, upon, over, beneath or from any real property owned by
Borrower or any Subsidiary or other premises owned, leased, operated, used or
held at any time by Borrower or any Subsidiary or any of the ground water
beneath any such premises (collectively, the “Premises”) which in any fashion
might result in Borrower, any Subsidiary or Lender incurring or suffering at any
time any loss, liability, damages, or obligations including liability for
cleanup and recovery costs and expenses which, individually or in the aggregate,
could reasonably be expected to exceed the Threshold Amount. Except as
specifically disclosed in Schedule 4 attached hereto, there are no underground
storage tanks, whether in current use or not, at any of the Premises and to the
best of Borrower’s knowledge, no such tanks have ever been maintained on the
Premises. There are no past or present events, conditions, circumstances,
activities, practices, incidents or actions at or in connection with the
Premises which could reasonably be expected to interfere with or prevent
continued compliance with any laws or regulations pertaining to underground
storage tanks or any other laws or regulations relating to the emission,
discharge, release or threatened release of Hazardous Substances into the
environment or give rise to any legal liability or otherwise form the basis of
any claim, action, suit, proceedings, hearing or investigation against or
affecting Borrower or any Subsidiary under the Environmental Laws that could,
individually or in the aggregate, reasonably be expected to give rise to legal
liability in excess of the Threshold Amount. Except as specifically disclosed in
Schedule 4 attached hereto, there has been no disposal from the Premises by
Borrower or any Subsidiary (or to the best of Borrower’s knowledge, by any other
Person) directly or indirectly of any Hazardous Substances to, on or in any site
currently listed or formally proposed to be listed on the National Priorities
List under Superfund or any site listed on any priority cleanup list compiled by
any state department of ecology or environmental quality. Except as specifically
disclosed in Schedule 4 attached hereto, neither Borrower nor any Subsidiary has
or will be involved in any operations at or near the Premises, which operations,
when conducted in accordance with applicable law, could reasonably be expected
to lead to: (a) the imposition of legal liability under Environmental Laws on
Borrower, any Subsidiary or any subsequent owner of the Premises in excess of
the Threshold Amount or (b) the creation of a Lien on the Premises under
Environmental Laws, the creation of which could have an adverse effect upon the
perfection or priority of any Lien granted under any of the Security Documents.
 
Section 4.10    Taxes.  Borrower and each Subsidiary have each filed all tax
returns and reports required of them, has paid all Taxes which are due and
payable and before they have become delinquent, except for Taxes (a) whose
amount is not individually or in the aggregate for Borrower or any Subsidiary,
as applicable, a Material Amount, or (b) whose amount, applicability or validity
is currently being contested in good faith by appropriate proceedings where
reserves or other appropriate provisions required by GAAP shall have established
 
20

--------------------------------------------------------------------------------


 
therefor. The charges, accruals and reserves on the books of Borrower and each
Subsidiary in respect of Taxes for all fiscal periods to date are accurate in
all material respects. There are no material questions or disputes between
Borrower or any Subsidiary and any Governmental Authority with respect to any
Taxes. As used in this Section 4.10, “Material Amount” shall mean for any
Person, an amount of Two Hundred Fifty Thousand Dollars ($250,000) or more or an
amount otherwise material to the business, operations or financial condition of
such Person.
 
Section 4.11    Other Agreements.  Neither Borrower nor any Subsidiary is in
breach of or default in any material respect under any material agreement to
which it is a party or which is binding on it or any of its assets.
 
Section 4.12    Labor Matters.  Neither Borrower nor any Subsidiary is involved
in any labor controversy which has resulted in or, to Borrower’s knowledge,
threatens to result in a strike which would have a material adverse effect on
the business, operations or financial condition of Borrower, or Borrower and its
Subsidiaries on a consolidated basis.
 
Section 4.13    Federal Reserve Regulations.  Neither Borrower nor any
Subsidiary is engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or carrying any
margin stock (within the meaning of Federal Reserve Regulation U), and no part
of the proceeds of any Loan will be used to purchase or carry any such margin
stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or for any other purpose that violates the applicable
provisions of any Federal Reserve Regulation. Borrower will furnish to Lender on
request a statement conforming with the requirements of Regulation U.
 
Section 4.14 ERISA.
 
(a)    The present value of all benefits vested under all Pension Plans did not,
as of the most recent valuation date of such Pension Plans, exceed the value of
the assets of the Pension Plans allocable to such vested benefits by an amount
which would represent a potential material liability of Borrower or affect
materially the ability of Borrower to perform the Loan Documents.
 
(b)    No Plan or trust created thereunder, or any trustee or administrator
thereof, has engaged in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) which could subject such Plan
or any other Plan, any trust created thereunder, or any trustee or administrator
thereof, or any party dealing with any Plan or any such trust to the tax or
penalty on prohibited transactions imposed by Section 502 of ERISA or Section
4975 of the Code.
 
(c)    No Pension Plan or trust has been terminated, except in accordance with
the Code, ERISA, and the regulations of the Internal Revenue Service and the
PBGC as applicable to solvent plans in which benefits of participants are fully
protected. No “reportable event” as defined in Section 4043 of ERISA has
occurred for which notice has not been waived or for which alternative notice
procedures are permitted.
 
(d)    No Pension Plan or trust created thereunder has incurred any “accumulated
funding deficiency” (as such term is defined in Section 302 of ERISA) whether or
not waived, since the effective date of ERISA.
 
21

--------------------------------------------------------------------------------


 
(e)    The required allocations and contributions to Pension Plans will not
violate Section 415 of the Code.
 
(f)    Borrower has no withdrawal liability to any trust created pursuant to a
multi-employer pension or benefit plan nor would it be subject to any such
withdrawal liability in excess of Two Hundred Fifty Thousand Dollars ($250,000)
if it withdrew from any such plan or if its participation therein were otherwise
terminated.
 
Section 4.15    Subsidiaries.  As of the date of this Agreement, Schedule 5
attached hereto accurately sets forth each Subsidiary of Borrower, the type of
legal entity of each such Subsidiary, its jurisdiction of incorporation or
organization, and the ownership and percentage ownership of each such
Subsidiary.
 
Section 4.16    Not Investment Company, Etc.  Borrower is not now, and after the
application by Borrower of the proceeds of any Loan will not be, subject to
regulation under the Investment Company Act of 1940, the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, any
state public utilities code or any federal or state statute or regulation
limiting its ability to incur Indebtedness.
 
Section 4.17    Representations as a Whole.  This Agreement, the other Loan
Documents, the financial statements referred to in Section 4.6, and all other
instruments, documents, certificates and statements furnished to Lender by or on
behalf of Borrower, taken as a whole and as of the date given, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not misleading. Borrower has
disclosed to Lender in writing any and all facts known to Borrower which have a
material adverse effect on the business, operations, properties, financial
condition or prospects of Borrower or the ability of Borrower to perform its
obligations under the Loan Documents. Without limiting the foregoing, each of
the representations and warranties made by Borrower herein and in the other Loan
Documents is true and correct in all material respects on and as of the date
when made, on and as of the date hereof, and on and as of each date this
representation is deemed made hereunder with the same force and effect as if
made on and as of such dates.
 
ARTICLE 5
AFFIRMATIVE COVENANTS
 
So long as Lender shall have any Commitment hereunder and until payment in full
of each Loan and performance of all other obligations of Borrower under this
Agreement and the other Loan Documents, Borrower agrees to do all of the
following unless Lender shall otherwise consent in writing.
 
Section 5.1    Use of Proceeds.  The proceeds of the Revolving Loans and the
Term Loan will be used solely to repay Indebtedness of Borrower arising under
the Existing Credit Agreement and to fund Borrower’s working capital needs.
 
Section 5.2    Payment.  Borrower will pay the principal of and interest on the
Loans in accordance with the terms of this Agreement and the Notes and will pay
when due all other amounts payable by Borrower hereunder and under any other
Loan Document.
 
22

--------------------------------------------------------------------------------


 
Section 5.3    Preservation of Corporate Existence, Etc.  Borrower will, and
will cause each Subsidiary to, preserve and maintain its corporate, limited
liability company or partnership existence, rights, franchises and privileges in
the jurisdiction of its incorporation or organization and qualify and remain
qualified as a foreign corporation, limited liability company or partnership in
each jurisdiction where such qualification is necessary or advisable in view of
the business and operations of Borrower or such Subsidiary or the ownership of
its properties.
 
Section 5.4    Visitation Rights.  Borrower will permit Lender at any reasonable
time, and from time to time, to examine and make copies of and abstracts from
the records and books of account of and to visit the properties of Borrower and
any Subsidiary and to discuss the affairs, finances and accounts of Borrower
with any of its officers or directors.
 
Section 5.5    Keeping of Books and Records.  Borrower will keep adequate
records and books of account in which complete entries will be made, in
accordance with GAAP, reflecting all financial transactions of Borrower.
 
Section 5.6    Maintenance of Property, Etc.   Borrower will, and will cause
each Subsidiary to, maintain and preserve all of its material properties in good
working order and condition, ordinary wear and tear excepted, and will from time
to time make all needed repairs, renewals, or replacements so that the
efficiency of such properties shall be fully maintained and preserved. Borrower
will, and will cause each Subsidiary to, not take or fail to take any action,
nor permit any action to be taken by others that are subject to Borrower’s or
such Subsidiary’s control which would affect the validity and enforcement of its
and their Intellectual Property, or impair the value of such Intellectual
Property.
 
Section 5.7    Compliance With Laws, Etc.  Borrower will, and will cause each
Subsidiary to, comply in all material respects with all laws, regulations,
rules, and orders of Governmental Authorities applicable to Borrower, any
Subsidiary or to its operations or property, except any thereof whose validity
is being contested in good faith by appropriate proceedings, so long as (a) such
contest proceedings operate to stay the execution of the enforcement thereof and
(b) adequate reserves or other appropriate provision, as shall be required in
conformity with GAAP shall have been made for the payment of any fines, charges,
penalties or other costs in respect thereof in the event the contest is
determined adversely to Borrower or such Subsidiary.
 
Section 5.8    Other Obligations.  Borrower will pay and discharge and will
cause each Subsidiary to pay and discharge before the same shall become
delinquent all Indebtedness, Taxes, and other obligations for which Borrower or
any Subsidiary is liable or to which its income or property is subject and all
claims for labor and materials or supplies which, if unpaid, might become by law
a lien upon assets of Borrower or any Subsidiary, except any thereof whose
validity, applicability or amount is being contested in good faith by Borrower
or such Subsidiary in appropriate proceedings, so long as adequate reserves or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made for the payment thereof in the event the contest is determined
adversely to Borrower or such Subsidiary.
 
Section 5.9    Insurance.  Borrower will, and will cause each Subsidiary to,
keep in force upon all of its and their properties and operations policies of
insurance carried with
 
23

--------------------------------------------------------------------------------


 
responsible companies in such amounts and covering all such risks as shall be
customary in the industry and as shall be reasonably satisfactory to Lender.
From time to time, on request, Borrower will furnish to Lender certificates of
insurance or, at Lender’s request, duplicate policies evidencing such coverage.
 
Section 5.10    Borrower Financial Information.  Borrower will deliver to
Lender:
 
(a)    Annual Audited Financial Statements.  As soon as available and in any
event within ninety (90) days after the end of each fiscal year of Borrower the
consolidated financial statements of Borrower as of the end of such fiscal year,
accompanied by an audit report thereon by independent certified public
accountants selected by Borrower and reasonably satisfactory to Lender (which
report shall be prepared in accordance with GAAP and shall not be qualified by
reason of restricted or limited examination of any material portion of the
records of Borrower and shall contain no disclaimer of opinion or adverse
opinion).
 
(b)    Monthly Unaudited Financial Statements.  As soon as available and in any
event within thirty (30) days after the end of each month, company prepared
consolidated financial statements of Borrower as of the end of such month
(including the fiscal year to the end of such month), accompanied by an
Officer’s Certificate of Borrower certifying that such unaudited financial
statements have been prepared in conformity with GAAP (subject to year-end audit
adjustments and the absence of footnote disclosures) and, in all material
respects, present fairly the consolidated financial position and the results of
operations of Borrower as at the end of and for such month (subject to year-end
audit adjustments) and identifying any material adverse changes in the financial
condition or operations of Borrower that have occurred since the last delivered
fiscal year-end report referred to in subsection (a) above.
 
(c)    Monthly Compliance Certificates.  Together with the delivery of the
financial statements referred to in subsections (a) and (b) above, an Officer’s
Certificate of Borrower (i) stating that as of the close of such fiscal year or
month, as applicable, no Default or Event of Default had occurred and was
continuing, and (ii) demonstrating with calculations in reasonable detail
Borrower’s compliance as at that date with the provisions of Section 5.14.
 
(d)    Reports to Stockholders.  As soon as available, all reports sent by
Borrower to its stockholders generally and all quarterly and annual reports and
registration statements filed by Borrower with the Securities and Exchange
Commission.
 
(e)    Other.  All other statements, reports and other information as Lender may
reasonably request concerning the financial condition and business affairs of
Borrower.
 
Section 5.11    Notification.  Promptly after learning thereof, Borrower shall
notify Lender of (a) any action, proceeding, investigation or claim against or
affecting Borrower or any Subsidiary instituted before any court, arbitrator or
Governmental Authority or, to Borrower’s knowledge threatened to be instituted,
which if determined adversely to Borrower or such Subsidiary would be likely to
have a material adverse effect on the business, operations, properties,
financial condition or prospects of Borrower, or Borrower and its Subsidiaries
on a consolidated basis, or to impair or defeat the Lien of Lender on any
Collateral or Borrower’s rights therein, or to result in a judgment or order
against Borrower or any Subsidiary (in excess
 
24

--------------------------------------------------------------------------------


 
of insurance coverage) for more than Fifty Thousand Dollars ($50,000); (b) any
substantial dispute between Borrower or any Subsidiary and any Governmental
Authority; (c) any labor controversy which has resulted in or, to Borrower’s
knowledge, threatens to result in a strike which would materially affect the
business operations of Borrower or any Subsidiary; (d) if Borrower or any member
of a Controlled Group gives or is required to give notice to the PBGC of any
“reportable event” (as defined in subsections (b)(1), (2), (5) or (6) of Section
4043 of ERISA) with respect to any Plan (or the Internal Revenue Service gives
notice to the PBGC of any “reportable event” as defined in subsection (c)(2) of
Section 4043 of ERISA and Borrower obtains knowledge thereof) which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such report-able event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (e) the occurrence of any Event
of Default or Default; and (f) the occurrence of an event which results in a
material adverse change in the business, operations, properties, financial
condition or prospects of Borrower, or Borrower and its Subsidiaries on a
consolidated basis. In the case of the occurrence of an Event of Default or
Default or the occurrence of an event which results in a material adverse change
in Borrower’s consolidated financial condition or operations, Borrower will
deliver to Lender an Officer’s Certificate specifying the nature thereof, the
period of existence thereof, if applicable, and what action Borrower proposes to
take with respect thereto.
 
Section 5.12    Payment of Expenses.  Borrower shall, on demand pay to Lender
all costs, expenses and fees, including without limitation reasonable attorneys’
fees (including allocated costs of in-house counsel), incurred by Lender in
connection with the negotiation and preparation of this Agreement and the other
Loan Documents and any other document, agreement, opinion or certificate related
to the foregoing.
 
Section 5.13    Additional Payments; Additional Acts.  From time to time,
Borrower will (a) pay or reimburse Lender on request for all Taxes (other than
Taxes imposed on the net income or gross revenues of Lender) imposed on any Loan
Document or payment and for all reasonable expenses, including legal fees
(including allocated costs of in-house counsel), incurred by Lender in
connection with the making or administering of the Loans, (b) pay or reimburse
Lender on request for all reasonable expenses incurred by Lender in connection
with conducting field audits or inspections of the Collateral; (c) pay or
reimburse Lender for all reasonable expenses, including legal fees, incurred by
Lender in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement and each other Loan
Document (including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Loans and during any legal proceeding, including
any proceeding under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law affecting the rights of creditors
generally of the United States or any State thereof; (d) if requested by Lender,
obtain and promptly furnish to Lender evidence of all such Government Approvals
as may be required to enable Borrower to comply with its obligations under the
Loan Documents and to continue in business as conducted on the date hereof
without material interruption or interference; (e) execute and deliver all such
instruments and to perform all such other acts as Lender may reasonably request
to carry out the transactions contemplated by this Agreement and the other Loan
Documents and to maintain the continuous perfection and priority of Lender’s
Lien on all Collateral. If Borrower shall default in its obligations to
reimburse Lender, interest shall accrue on the unpaid amount thereof at a per
 
25

--------------------------------------------------------------------------------


 
annum rate equal to five percent (5%) above the Prime Rate (changing as such
Prime Rate changes) from the date Lender makes demand therefor until repaid in
full by Borrower. The obligations of Borrower under this Section shall survive
the payment of the Loans and the termination of this Agreement.
 
Section 5.14   Financial Covenants.
 
(a)    Debt to Tangible Net Worth Ratio.  Borrower shall maintain on a
consolidated basis as of the end of each month, a ratio of Indebtedness to
Tangible Net Worth equal to or less than 1.5 to 1.
 
(b)    Fixed Charge Coverage Ratio.  Borrower shall maintain on a consolidated
basis, as of the end of each fiscal quarter of Borrower on which date Borrower
holds cash and Cash Equivalents of less than Four Million Dollars ($4,000,000),
a Fixed Charge Coverage Ratio equal to or greater than 2.0 to 1. As used herein,
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, for
the period of four consecutive fiscal quarters then ended, the ratio of
(i) EBITDA of Borrower and its Subsidiaries for such period to (ii) the sum of
(A) regularly scheduled principal payments required to be made by Borrower and
its Subsidiaries on Funded Debt during such period, plus (B) interest expense
(exclusive of interest income) of the Borrower and its Subsidiaries (including
capitalized interest) and the interest component of rentals paid or accrued
under Capital Leases for such period determined in accordance with GAAP plus
(C) Unfunded Capital Expenditures made by the Borrower and its Subsidiaries
during such period plus (D) dividends (except dividends payable in its capital
stock) paid on any shares of any class of Borrower’s capital stock, in each case
during such period.
 
(c)    Minimum Net Income.  Borrower shall maintain on a consolidated basis as
of the end of each fiscal quarter of Borrower, net income of not less than Zero
Dollars ($0) for the for the period of four (4) consecutive fiscal quarters then
ended, in each case determined in accordance with GAAP for such period,
excluding, to the extent deducted in determining such net income, any write-offs
of goodwill during such period.
 
ARTICLE 6
NEGATIVE COVENANTS
 
So long as Lender shall have any Commitment hereunder and until payment in full
of each Loan and performance of all other obligations of Borrower under this
Agreement and the other Loan Documents, Borrower agrees that it will not do any
of the following unless Lender shall otherwise consent in writing.
 
Section 6.1    Dividends.  Borrower shall not, and shall cause each Subsidiary
to not declare or pay any dividend (except dividends payable in its capital
stock) on any shares of any class of Borrower’s or any Subsidiary’s capital
stock or apply any assets to the purchase, redemption or other retirement of, or
set aside any sum for the payment of any dividends on or for the purchase,
redemption or other retirement of, or make any other distribution by reduction
of capital or otherwise in respect of, any shares of any class of capital stock
of Borrower or any Subsidiary, except (i) dividends and other distribution by
any Subsidiary to Borrower or any wholly-owned Subsidiary of Borrower; and
(ii) redemptions of Series B Preferred Stock and
 
26

--------------------------------------------------------------------------------


 
warrants that, by their terms, can be put to Borrower for redemption not exceed
the aggregate sum of Twelve Million Three Hundred Thousand Dollars
($12,300,000).
 
Section 6.2    Liquidation, Merger, Sale of Assets.  Borrower shall not, and
shall cause each Subsidiary to not, merge or liquidate, dissolve or enter into
any consolidation, joint venture, partnership or other combination nor sell,
lease or dispose of all or any portion of its assets or of any Collateral other
than sales of inventory in the ordinary course of business.
 
Section 6.3    Indebtedness.  Borrower shall not, and shall cause each
Subsidiary to not create, incur or become liable for any Indebtedness except:
(a) the Loans; (b) existing Indebtedness reflected on the Current Balance Sheet
or specifically disclosed in Schedule 6 attached hereto, including any renewal,
extension, refinancing in whole or in part or replacement of any such
Indebtedness; provided that (i) the maturity date is not earlier than the
Indebtedness renewed, extended, refinanced or replaced, and (ii) the principal
amount thereof is not increased; (c) current accounts payable or accrued
expenses incurred by Borrower or such Subsidiary in the ordinary course of
business; (d) Indebtedness for obligations under Capital Leases and Indebtedness
secured by Purchase Money Liens not to exceed the aggregate principal amount of
Five Hundred Thousand Dollars ($500,000) at any time outstanding;
(e) Indebtedness permitted under Section 6.4; (f) Indebtedness of Key Technology
BV arising under the BV Credit Facility not to exceed the aggregate principal
amount of Three Million Four Hundred Thousand Euros (€3,400,0000) at any time
outstanding; (g) Indebtedness of Borrower or a Subsidiary with respect to which
Borrower or such Subsidiary and the party to whom the Indebtedness is owed have
executed and delivered a subordination agreement in favor of Lender in form and
substance satisfactory to Lender; (h) inter-company Indebtedness owing by any
Subsidiary to Borrower not to exceed the aggregate principal amount of Six
Million Dollars ($6,000,000); and (i) other Indebtedness not to exceed the
aggregate principal amount of Two Hundred Fifty Thousand Dollars ($250,000) at
any time outstanding.
 
Section 6.4    Guaranties, Etc.  Borrower shall not, and shall cause each
Subsidiary to not assume, guaranty, endorse or otherwise become directly or
contingently liable for, nor obligated to purchase, pay or provide funds for
payment of, any obligation or Indebtedness of any other Person, except: (a) by
endorsement of negotiable instruments for deposit or collection or by similar
transactions in the ordinary course of business; (b) with respect to customary
indemnification obligations incurred in connection title insurance agreements;
(c) guaranty obligations of Borrower with respect to customer deposits received
by Borrower or a Subsidiary; provided that (i) the amount of any one guaranty
does not exceed the amount of the customer deposit received by Borrower or such
Subsidiary in connection with the sale for which such guaranty was made and
(ii) the aggregate U.S. Dollar equivalent amount of all such guaranties does not
exceed the principal amount of Five Hundred Thousand Dollars ($500,000) at any
time outstanding; and (d) other contingent obligations that do not exceed the
aggregate sum of One Hundred Thousand Dollars ($100,000) at any time
outstanding.
 
Section 6.5    Liens.  Borrower shall not, and shall cause each Subsidiary to
not create, assume or suffer to exist any Lien on any of its assets except:
(a) existing Liens reflected on the Current Balance Sheet or specifically
disclosed in Schedule 2 attached hereto; (b) Liens in favor of Lender arising
pursuant to the Security Documents; (c) Permitted Liens; (d) Liens securing
Indebtedness under Capital Leases and Purchase Money Liens securing
Indebtedness, in each
 
27

--------------------------------------------------------------------------------


 
case permitted under Section 6.3; (e) Liens on the assets and properties of Key
Technology BV securing Indebtedness of Key Technology BV permitted under Section
6.3; (f) Liens on the assets and properties of Borrower or a Subsidiary with
respect to which the holder of such Lien has executed and delivered a
subordination agreement in favor of Lender in form and substance satisfactory to
Lender; and (g) additional Liens which do not at any one time secure
Indebtedness exceeding the aggregate sum of One Hundred Thousand Dollars
($100,000) outstanding at any time.
 
Section 6.6    Investments.  Borrower shall not, and shall cause each Subsidiary
to not make any loan or advance to any Person, establish any subsidiaries, or
purchase or otherwise acquire the capital stock, assets or obligations of, or
any interest in, any Person, except: (a) Cash Equivalents; (b) inter-company
loans made by Borrower to any wholly-owned Subsidiary; provided that (i) the
aggregate principal amount of all such loans does not exceed Six Million Dollars
($6,000,000) and (ii) such loans are evidenced by an instrument in which Lender
has a first priority security interest, duly perfected by such means as any
Lender may deem necessary or advisable; (c) acquisition by Borrower of its
Series B Preferred Stock and warrants permitted under Section 6.1 and (d) other
loans, advances and investments not to exceed One Hundred Thousand Dollars
($100,000) in the aggregate at any one time outstanding.
 
Section 6.7    Operations.  Borrower shall not, and shall cause each Subsidiary
to not engage in any activity which is substantially different from or unrelated
to the present business activities of Borrower or such Subsidiary nor
discontinue any portion of Borrower’s or any Subsidiary’s present business
activities which constitutes a substantial portion thereof.
 
Section 6.8    ERISA Compliance.  Neither Borrower nor any member of the
Controlled Group nor any Plan of any of them will (a) engage in any “prohibited
transaction” (as such term is defined in § 406 of ERISA or § 4975 of the Code;
(b) incur any “accumulated funding deficiency” (as such term is defined in § 302
of ERISA) whether or not waived; (c) terminate any Pension Plan in a manner
which could result in the imposition of a Lien on any property of Borrower or
any member of the Controlled Group pursuant to § 4068 of ERISA; or (d) violate
state or federal securities laws applicable to any Plan.
 
Section 6.9    Accounting Change.  Borrower shall maintain a fiscal year ending
on September 30 and shall not make any significant change in accounting policies
or reporting practices other than changes required by GAAP or otherwise required
by law.
 
ARTICLE 7
EVENTS OF DEFAULT
 
Section 7.1    Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default” hereunder.
 
(a)    Payment Default.  Borrower fails to pay (i) within three (3) Business
Days after the same becomes due, any amount of principal of or interest on any
Loan, or (ii) within five (5) Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or
 
28

--------------------------------------------------------------------------------


 
(b)    Breach of Warranty.  Any representation or warranty made or deemed made
by Borrower under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or
 
(c)    Breach of Certain Covenants.  Borrower shall have failed to comply with
Sections 5.3, 5.7, 5.9, 5.11(e), 5.14, or Article 6 of this Agreement; or
 
(d)    Breach of Other Covenants.  Borrower shall fail to perform or observe any
other covenant, obligation or term of this Agreement or any other Loan Document
and such failure shall continue unremedied for a period of thirty (30) days
after the earlier of (i) the date upon which written notice thereof shall have
been given to Borrower by Lender or (ii) the date upon which a Responsible
Officer of Borrower or any Subsidiary knew or reasonably should have known of
such failure; or
 
(e)    Extraordinary Situation.  An event shall occur which results in a
material adverse change in Borrower’s financial condition or operations or an
extraordinary situation shall occur which gives Lender reasonable grounds to
believe that Borrower may not, or will be unable to, perform or observe in the
normal course its obligations under the Loan Documents; or
 
(f)    Cross-default.  Borrower or any Subsidiary shall fail (i) to pay when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) any Indebtedness or any interest or premium thereon in excess of Two
Hundred Fifty Thousand Dollars ($250,000) and such failure shall continue
without waiver after the applicable grace period, if any, specified in the
agreement or instrument relating to such Indebtedness, or (ii) to perform any
term or covenant on its part to be performed under any agreement or instrument
relating to the Indebtedness described in clause (i) and required to be
performed and such failure shall continue without waiver after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such failure to perform is to accelerate or to permit the acceleration of the
maturity of such Indebtedness, or (iii) any such Indebtedness shall be declared
to be due and payable or required to be prepaid (other than by regularly
scheduled required prepayment) prior to the stated maturity thereof; or
 
(g)    Involuntary Bankruptcy, Etc. (i) A court of competent jurisdiction shall
enter a decree or order for relief in respect of Borrower or any Subsidiary in
an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or any other
similar relief shall be granted under any applicable federal or state law, which
decree or order is not stayed; or (ii) an involuntary case shall be commenced
against Borrower or any Subsidiary under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Borrower or any Subsidiary, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Borrower or any Subsidiary for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the
 
29

--------------------------------------------------------------------------------


 
property of Borrower or any Subsidiary, and any such event described in this
clause (ii) shall continue for ninety (90) days without having been dismissed,
bonded, discharged or stayed; or
 
(h)    Voluntary Bankruptcy, Etc. (i) Borrower or any Subsidiary shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Borrower or any Subsidiary
shall make any assignment for the benefit of creditors; or (ii) Borrower or any
Subsidiary shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
members of Borrower or any Subsidiary shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 7.1(g); or
 
(i)    Judgment.  A final judgment or order for the payment of money in excess
of Two Hundred Fifty Thousand Dollars ($250,000) not covered by insurance or
which defeats the lien of Lender on any Collateral valued at One Hundred
Thousand Dollars ($100,000) or Borrower’s rights therein shall be rendered
against Borrower or any Subsidiary and such judgment or order shall continue
without being discharged, vacated, bonded or execution thereon stayed pending
appeal for a period of thirty (30) consecutive days; or
 
(j)    ERISA.  Borrower or any member of the Controlled Group shall fail to pay
when due an amount or amounts aggregating in excess of Two Hundred Fifty
Thousand Dollars ($250,000) which it shall have become liable to pay to the PBGC
or to a Plan under Section 515 of ERISA or Title IV of ERISA; or notice of
intent to terminate a Plan or Plans (other than a multi-employer plan, as
defined in Section 4001(3) of ERISA), having aggregate Unfunded Vested
Liabilities in excess of Two Hundred Fifty Thousand Dollars ($250,000) shall be
filed under Title IV of ERISA by Borrower, any member of the Controlled Group,
any plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate any such Plan or
Plans; or
 
(k)    Change in Ownership or Control.  There occurs an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) other than a
stockholder of Borrower as of the date of this Agreement or the spouse or lineal
descendant of any such stockholder, (i) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934)
directly or indirectly, of more than thirty-five percent (35%) in the aggregate
of the equity securities of Borrower entitled to vote for members of the board
of directors of Borrower or (ii) to the knowledge of Borrower, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than thirty-five percent (35%)
in the aggregate of the equity securities of Borrower entitled to vote for
members of the board of directors of Borrower; or
 
30

--------------------------------------------------------------------------------


 
(l)    Condemnation.  Such portion of the properties of Borrower as in the
reasonable opinion of Lender constitutes a substantial portion thereof shall be
condemned, seized or appropriated; or
 
(m)    Governmental Approvals.  Any Government Approval or registration or
filing with any Governmental Authority now or hereafter required in connection
with the performance by Borrower of its obligations set forth in the Loan
Documents shall be revoked, withdrawn or withheld or shall fail to remain in
full force and effect unless in the reasonable opinion of Lender, such
revocation, withdrawal or withholding would not be likely to have a material
adverse affect on the ability of Borrower to perform its obligations under the
Loan Documents; or
 
(n)    Other Government Action.  Any act of any Governmental Authority shall, in
the reasonable opinion of Lender, deprive Borrower of any substantial right,
privilege, or franchise or substantially restrict the exercise thereof which
deprivation would, in the reasonable opinion of Lender, be likely to have a
material adverse effect on the financial condition or operations of Borrower and
such act is not revoked or rescinded within sixty (60) days after it becomes
effective or within thirty (30) days after notice from Lender, whichever first
occurs; or
 
(o)    Failure of Security.  Any Security Document ceases to be in full force
and effect, or is declared by a court of competent jurisdiction to be null and
void, invalid or unenforceable in any respect; or Lender shall not have or shall
cease to have a valid and perfected Lien of first priority (other than Liens
expressly permitted to be prior to such Lien pursuant to the terms of this
Agreement) in the Collateral purported to be covered thereby having a fair
market value, individually or in the aggregate, exceeding One Hundred Thousand
Dollars ($100,000), in each case for any reason other than (i) the agreement of
Lender or the payment in full of each Loan, or (ii) an intentional act or
omission of Lender or an agent of Lender (acting upon the instruction of Lender)
or the failure of Lender to take any action within its exclusive control; or
 
(p)    Invalidity of Loan Documents.  Any other Loan Document or any provision
thereof, at any time after its execution and delivery and for any reason other
than the agreement of Lender or the payment in full of each Loan, ceases to be
in full force and effect, or is declared by a court of competent jurisdiction to
be null and void, invalid or unenforceable in any respect; or Borrower denies
that it has any or further liability or obligation under any other Loan
Document, or purports to revoke, terminate or rescind any Loan Document.
 
Section 7.2    Consequences of Default.
 
(a)      General.  If any of the Events of Default described in Section 7.1(g)
or Section 7.1(h) shall occur, the Commitment shall immediately terminate and,
if any Loans or Letters of Credit shall have been made or issued, the principal
of and interest on the Loans, the face amounts of all issued and outstanding
Letters of Credit, and all other sums payable by Borrower under this Agreement
and the other Loan Documents shall become immediately due and payable all
without protest, presentment, notice or demand, all of which Borrower expressly
waives. If any other Event of Default shall occur and be continuing, then in any
such case and at
 
31

--------------------------------------------------------------------------------


 
any time thereafter so long as any such Event of Default shall be continuing,
Lender may at its option immediately terminate the Commitment and, if any Loans
or Letters of Credit shall have been made or issued, Lender may at its option
declare the principal of and interest on the Loans, the face amounts of all
issued and outstanding Letters of Credit and all other sums payable by Borrower
under this Agreement and the other Loan Documents to be immediately due and
payable, whereupon the same shall become immediately due and payable all without
protest, presentment, notice, or demand, all of which Borrower expressly waives.
The rights and remedies set forth in this Section 7.2 shall be in addition to
any and all rights and remedies set forth in the other Loan Documents.
 
(b)    Cash Collateral.  Regardless of whether Borrower’s obligations to repay
the Loans and to pay the face amounts of the Letters of Credit have been
accelerated pursuant to the preceding sentences, Lender may realize on any or
all of the Collateral by exercising any remedies provided in the Security
Documents. Amounts paid or received hereunder in respect of issued and
outstanding Letters of Credit which exceed amounts paid by Lender under such
Letters of Credit shall be held (and applied) as cash collateral to secure the
performance of all obligations of Borrower owing to Lender under the Letter of
Credit Applications and the other Loan Documents.
 
ARTICLE 8
MISCELLANEOUS
 
Section 8.1    No Waiver; Remedies Cumulative.  No failure by Lender to
exercise, and no delay in exercising, any right, power or remedy under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or remedy under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The exercise of any right, power, or remedy shall in no event constitute
a cure or waiver of any Event of Default or prejudice the rights of Lender in
the exercise of any right hereunder or thereunder. The rights and remedies
provided herein and therein are cumulative and not exclusive of any right or
remedy provided by law.
 
Section 8.2    Governing Law.  This Agreement and the other Loan Documents shall
be governed by and construed in accordance with the laws of the State of
Washington (excluding its conflict of laws rules) except in the case of the
Security Documents, where the location of Collateral requires that the creation,
validity, perfection, or enforcement of the security interests provided for
herein be governed by the laws of the jurisdiction where such Collateral is
located.
 
Section 8.3    Consent to Jurisdiction.  Borrower hereby irrevocably submits to
the non-exclusive jurisdiction of any state or federal court sitting in the City
of Walla Walla, Walla Walla County, Washington, in any action or proceeding
brought to enforce or otherwise arising out of or relating to this Agreement or
any other Loan Document and irrevocably waives to the fullest extent permitted
by law any objection which it may now or hereafter have to the laying of venue
in any such action or proceeding in any such forum, and hereby further
irrevocably waives any claim that any such forum is an inconvenient forum.
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the judgment
or in any other manner provided by law. No provision of this Section 8.3 shall
impair the right of Lender or the holder of any Note to bring any action or
 
32

--------------------------------------------------------------------------------


 
proceeding against Borrower or its property in the courts of any other
jurisdiction, and Borrower irrevocably submits to the nonexclusive jurisdiction
of the appropriate courts of the jurisdiction in which Borrower is incorporated
or sitting in any place where property or an office of Borrower is located.
 
Section 8.4    Waiver of Jury Trial. THE PARTIES HERETO WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND AGREE
THAT (A) ANY SUCH ACTION OR PROCEEDING SHALL NOT BE TRIED BEFORE A JURY AND
(B) ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY.
 
Section 8.5    Notices.  All notices and other communications provided for in
the Loan Documents shall be in writing or (unless otherwise specified) and shall
be mailed (with first class postage prepaid) or sent or delivered to each party
by facsimile or courier service at the address or facsimile number set forth
below, or at such other address as shall be designated by such party in a
written notice to the other parties.
 
If to Lender:     Banner Bank
            1 East Alder Avenue
            Walla Walla, WA 99362
            Attn:      Matt Tucker
          Senior Vice President
            Facsimile:    (509) 526-8735
 
If to Borrower:        Key Technology, Inc.
            150 Avery Street
            Walla Walla, WA 99362
            Attn:    Thomas C. Madsen
                 Chairman and CEO
            Facsimile: (509) 522-3378
 
With a copy to:                 Tonkon Torp LLP
      (notices in respect                1600 Pioneer Tower
            Article 7 only)                   888 SW Fifth Avenue
           Portland, OR 97204
           Attn:    Ronald L. Greenman
           Facsimile: (503) 972-3706
 
Except as otherwise specified all notices sent by mail, if duly given, shall be
effective three (3) Business Days after deposit into the mails, all notices sent
by a nationally recognized
 
33

--------------------------------------------------------------------------------


 
courier service, if duly given, shall be effective one Business Day after
delivery to such courier service, and all other notices and communications if
duly given or made shall be effective upon receipt. Lender shall not incur any
liability to Borrower for actions taken in reliance on any telephonic or
electronic mail notice referred to in this Agreement which Lender believes in
good faith to have been given by a Responsible Officer or other Person
authorized to borrow or give such telephonic notice hereunder on behalf of
Borrower.
 
Section 8.6    Borrower’s Indemnity.  Whether or not the transactions
contemplated hereby shall be consummated, Borrower shall pay, indemnify and hold
Lender and its officers, directors, employees, counsel, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses or disbursements (including
reasonable attorney’s fees, which may include, without duplication, the
allocated charges of internal legal counsel) of any kind or nature whatsoever
with respect to any investigation, litigation or proceeding (including any
insolvency proceeding or appellate proceeding) related to this Agreement or any
other Loan Document or any actual or proposed use of proceeds of the Loans made
hereunder, whether or not any Indemnified Person is a party thereto (all of the
foregoing, collectively the “Indemnified Liabilities”); provided, that Borrower
shall have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities arising from the willful misconduct or gross negligence
of such Indemnified Person. All amounts owing under this Section 8.6 shall be
paid promptly upon demand. At the election of any Indemnified Person, Borrower
shall defend such Indemnified Person in respect of any Indemnified Liabilities
using legal counsel reasonably satisfactory to such Indemnified Person at the
sole cost and expense of Borrower.
 
Section 8.7    Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective Successors and assigns, except
that Borrower may not assign or otherwise transfer all or any part of its rights
or obligations hereunder without the prior written consent of Lender, and any
such assignment or transfer purported to be made without such consent shall be
ineffective. Lender may at any time assign or otherwise transfer part of its
interest under this Agreement and other Loan Documents (including assignments
for security and sales of participations), and to the extent of any such
assignment, the assignee shall have the same rights and benefits against
Borrower and otherwise under this Agreement (including the right of setoff) as
if such assignee were Lender.
 
Section 8.8    Set-Off.  In addition to any rights and remedies of the Lender
provided by law, if an Event of Default has occurred and is continuing, the
Lender is authorized at any time and from time to time, without prior notice to
the Borrower, any such notice being waived by the Borrower to the fullest extent
permitted by law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, the Lender to or for the credit or the
account of the Borrower against any and all obligations owing to the Lender, now
or hereafter existing, irrespective of whether or not the Lender shall have made
demand under this Agreement or any other Loan Document and although such
obligations may be contingent or unmatured.
 
Section 8.9    Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall as to
such jurisdiction be ineffective to the extent of such prohibition or
unenforceability without invalidating the
 
34

--------------------------------------------------------------------------------


 
the remaining provisions hereof or affecting the validity or enforce-ability of
such provision in any other jurisdiction. To the extent permitted by applicable
law, the parties waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.
 
Section 8.10    Survival.  The representations, warranties and indemnities of
Borrower in favor of Lender shall survive indefinitely and, without limiting the
foregoing, shall survive the execution and delivery of the Loan Documents, the
making of any Loans, the expiration of the Commitment and the repayment of all
amounts due under the Loan Documents.
 
Section 8.11    Executed in Counterparts.  This Agreement and the other Loan
Documents may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.
 
Section 8.12    Conditions Not Fulfilled.  If the Commitment is not borrowed
owing to nonfulfillment of any condition precedent specified in Article 3,
neither party hereto shall be responsible to any other party for any damage or
loss by reason thereof, except that Borrower shall be in any event liable to pay
the fees, Taxes, and expenses for which it is obligated hereunder.
 
Section 8.13    Entire Agreement; Amendment, Etc.  This Agreement and the other
Loan Documents to which Borrower is a party comprise the entire agreement of the
parties hereto and may not be amended or modified except by written agreement of
Borrower and Lender. No provision of this Agreement or any other Loan Document
may be waived except in writing and then only in the specific instance and for
the specific purpose for which given.
 
Section 8.14    Construction.  In the event of any conflict between the terms,
conditions and provisions of this Agreement and those of any other Loan
Document, the terms, conditions and provisions of this Agreement shall control.
 
Section 8.15    References to Loan Agreement.  For each of the other Loan
Documents, any and all references to the Existing Agreement, howsoever defined,
shall be deemed to be a reference to this Agreement.
 
Section 8.16    USA Patriot Act Notice.  Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the
Patriot Act.
 
Section 8.17    Oral Agreements Not Enforceable.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
35

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized as of the date
first above written.
 
BORROWER: KEY TECHNOLOGY, INC., an Oregon corporation
 
By /s/ RONALD W. BURGESS
Its SVP & CFO
 
LENDER: BANNER BANK, a Washington banking corporation
 
By /s/ MATT TUCKER
Its Senior Vice President
 
 
36

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
LITIGATION
 
1.
From time to time in the normal course of business, the Borrower is party to
litigation concerning patent infringement or employment issues, either as
claimant or defendant.

 



1
SEA 1634275v7 58243-2 


--------------------------------------------------------------------------------



SCHEDULE 2
 
LIENS
 
Part (a). Equipment Leases.
 

 
Lessor/Lien Holder
 
Equipment/Collateral
 
Location
 
Inception Date
 
1.
 
Celtic Leasing Corp
 
CNC laser cutting system
4000 Watt Bystar 3015
 
Avery Street
Walla Walla, WA
 
October, 2000
2.
 
Parametric Technology Corporation
 
Pro-E / Acuity
 
Avery Street
Walla Walla, WA
 
April, 2002
 
3.
 
S.E. Rentals Pty Limited
 
Printer / Copier
 
Melbourne, Australia
 
May, 2002
 
4.
 
S.E. Rentals Pty Limited
 
Phone System
 
Melbourne, Australia
 
May, 2002
 
5.
 
Microsoft Licensing, Inc.
 
Platform Enterprise Agreement
 
Avery Street
Walla Walla, WA
 
December, 2003
 

 
Part (b).    Real Property Leases.
 
1.
Indenture of Lease dated December 30, 1999, as amended, between Borrower and
John E. Mobley and Nancy L. Mobley, as assumed by Richard Lane and Lawrence
Dozal

 
2.
Lease Agreement dated April 18, 1996 between Borrower and Port of Walla Walla, a
municipal corporation in the state of Washington

 
3.
Lease Agreement dated October 17, 1989 between Borrower and Port of Walla Walla,
a municipal corporation in the state of Washington

 
4.
Lease Agreement dated March 1, 2002 between Borrower and Regence Blue Cross Blue
Shield of Oregon

 
5.
Lease Agreement dated May 1, 2004 between Borrower and Thomas F. Glynn and
Winifred P Glynn, for office space in Dingley, Australia

 
6.
Lease Agreement dated November 1, 2004 between Borrower and Adrianna del Rio
Gonzalez for office space in Santiago de Querétaro, Mexico.

 
7.
Lease Agreement dated April __, 2005 between Borrower and Freshpac Machines Pty.
Ltd. in Sydney, Australia.

 
Part (c).    Liens to be Released.
 
1.
The liens held by U.S. Bank National Association which are being released in
connection with this transaction.

 
1
SEA 1634275v7 58243-2 


--------------------------------------------------------------------------------



SCHEDULE 3
 
INTELLECTUAL PROPERTY MATTERS
No entries.
 
1
SEA 1634275v7 58243-2 


--------------------------------------------------------------------------------



SCHEDULE 4
 
ENVIRONMENTAL MATTERS
 
1.
Borrower uses argon gas and liquid nitrogen in its manufacturing process, which
is delivered to and stored in large bulk tanks on the exterior of Borrower’s
manufacturing facilities.

 
2.
The use and disposal of ordinary cleaning materials for the office and kitchen
and ordinary office supplies.

 
3.
Borrower’s manufacturing process produces scrap metal for which it is required
to file Toxic Release Inventory Reporting - Form R with the Environmental
Protection Agency.

 
1
SEA 1634275v7 58243-2 


--------------------------------------------------------------------------------



SCHEDULE 5
 
SUBSIDIARIES
 

 
Name
 
Type of Entity
 
Jurisdiction
 
Owner
 
Percentage
 
1.
 
KTH USA, Inc.
 
Corporation
 
Oregon
 
Key Technology, Inc.
 
100%
 
2.
 
Key Technology AMVC LLC
 
Limited Liability Company
 
Oregon
 
Key Technology, Inc.
 
100%
 
3.
 
Key Technology Holdings USA LLC
 
Limited Liability Company
 
Oregon
 
Key Technology, Inc.
 
100%
 
4.
 
Suplusco Holding B.V.
 
Corporation
 
Netherlands
 
Key Technology Holdings USA LLC
 
100%
 
5.
 
Key Technology B.V.
 
Corporation
 
Netherlands
 
Suplusco Holding B.V.
 
100%
 
6.
 
Key Technology Australia Pty. Ltd.
 
Corporation
 
Australia
 
Key Technology, Inc.
 
100%
 
7.
 
Freshline Machines Pty. Ltd.
 
Corporation
 
Australia
 
Key Technology Australia Pty. Ltd.
 
100%
 
8.
 
Productos Key Mexicana, S. de R.L. de CV
 
Corporation
 
Mexico
 
Key Technology, Inc.
 
100%
 

 
1
SEA 1634275v7 58243-2 


--------------------------------------------------------------------------------



SCHEDULE 6
 
INDEBTEDNESS
 
1.   See Schedule 2.
 
2.
Credit Agreement dated August 8, 2002 among Suplusco Holding B.V., Key
Technology B.V., as borrowers, and ABN AMRO Bank, N.V., as lender, for a total
of approximately €3,400,000 (U.S. equivalent approximately $3,400,000) comprised
of a revolving line of credit, a credit facility and a term loan, each secured
by assets of Suplusco Holding B.V. and Key Technology BV.

 
SEA 1634275v7 58243-2
1

--------------------------------------------------------------------------------

 